Exhibit 10.1

LEASE AGREEMENT

THIS LEASE, dated the 27th day of August, 2014 by and between WILMINGTON
INVESTORS, LLC, a Delaware limited liability company, with an address at 111
Magee Avenue, Lavallette, New Jersey 08735 (“Landlord”); and PC CONNECTION,
INC., a Delaware corporation, with offices at 730 Milford Road, Merrimack, New
Hampshire 03054 (“Tenant”).

W I T N E S S E T H:

ARTICLE I

Demise of Premises

Section 1.01. Landlord, for and in consideration of the rents to be paid and of
the covenants and agreements hereinafter contained to be kept and performed by
Tenant, hereby demises and leases unto Tenant, and Tenant hereby hires and takes
from Landlord, for the Term (as defined below) and the Rent (as defined below)
and upon the covenants and agreements hereinafter set forth, all of the
(i) parcel of land consisting of approximately 8.97 acres and more particularly
described on Exhibit A annexed hereto (the “Land”) and (ii) the buildings and
improvements currently situated on the Land, including that certain building
containing approximately 268,000 square feet of rental space (the “Building”),
which Building is depicted on the ALTA/ACSM LAND Survey dated May 25, 2010
prepared by EMHT annexed hereto as Exhibit B The Land, the improvements and
buildings located on the Land, including without limitation the Building, are
collectively referred to herein as the “Demised Premises.” The Demised Building
is commonly known as 3188 Progress Way, Building 11, Wilmington, Ohio; and also
known as Parcel Number 290200303000000.

Section 1.02. (a) Subject to the terms of this Section 1.02, each of the parties
are reserved a one-time right to retain, at its sole cost and expense, a
professional surveyor to measure the exact and actual square footage of rental
space in the Building (the Survey Right”). A party may exercise the Survey Right
by advising the other in writing of its intention to retain a professional
surveyor for such purpose (the “Survey Notice”), which Survey Notice shall
contain the name and address of the surveyor (the “Moving Surveyor”) and must be
delivered to the other party not later than June 1, 2015, Time Being of the
Essence. The failure of a party to deliver the Survey Notice prior to June 1,
2015 shall be deemed an irrevocable waiver of its Survey Right. If a party
receives a timely delivered Survey Notice, such party may, but is not obligated
to, retain at its own cost and expense, a professional surveyor to measure the
exact and actual square footage of rental space in the Building (the “Responding
Survey Right”); provided however, such party must deliver notice of such
intention within ten (10) days of receipt of the Survey Notice (the “Responding
Notice”), Time Being of the Essence, and contain the name and address of the
surveyor (the “Responding Surveyor”). The failure of a party to timely submit a
Responding Notice shall be deemed an irrevocable waiver of both its Responding
Survey Right and any unexpired Survey Right.

(b) The survey(s) to be conducted pursuant to a timely exercised Survey Right or
Responding Survey Right, shall be completed with fifteen (15) days of issuance
of the Survey Notice or Responding Survey Notice, as applicable and the survey
shall be delivered to the other party within twenty (20) days of issuance of the
Survey Notice or Responding Survey Notice, as applicable, Time Being of the
Essence. The failure of a party to timely submit a survey within the time
provided hereunder shall be deemed an irrevocable waiver of its applicable
Survey Right or Responding Survey Right, provided that a party was not prevented
from exercising its Survey Right in a timely fashion by the other party.

(c) In the event that the discrepancy between the square footage of rental space
in the Building measured by the Moving Surveyor and the Responding Surveyor is
less than 1000 square feet, the discrepancy



--------------------------------------------------------------------------------

shall be split in half and the measurement as is adjusted be deemed the actual
and exact square footage of rental space in the Building.

(d) In the event that there is a material discrepancy (more than 1000 square
feet) between the square footage or rental space in the Building measured by the
Moving Surveyor and the Responding Surveyor, the following procedure shall
follow: (i) First, the Moving Surveyor and the Responding Surveyor shall meet
and attempt to reconcile the difference and agree on the square footage or
rental space in the Building, such agreement being binding on the parties. The
Moving Surveyor and the Responding Surveyor shall meet and complete this attempt
to reconcile such difference not later than August 1, 2015; and (ii) In the
event that the Moving Surveyor and the Responding Surveyor cannot reconcile the
difference in the respective measurements of the square feet of rental space in
the Building by August 1, 2015, the Moving Surveyor and the Responding Surveyor
shall select a third surveyor who shall conduct a new measurement and such
measurement shall be binding on the parties.

(e) In the event that reconciliation of any discrepancy in the measurement of
the square feet of rental space in the Building under (d) above is not completed
as of September 1, 2015, the Monthly Basic Rent due commencing September 1, 2015
shall be paid in accordance with Section 3.01 until such time as the discrepancy
is reconciled and the Annual Basic Rent is recalculated using the revised
measurement of square feet of rental space in the Building. In the event that
the recalculation of the Rent results in an excess payment or a deficient
payment for any monthly rent paid in accordance with the Section 3.01 Rent
schedule, such excess or deficiency, as applicable, shall be satisfied by the
responsible party within ten (10) days of the Rent recalculation.

(f) In the event that no Survey Right is timely exercised the square footage of
rental space in the Building shall be deemed to be 268,000.

(g) In the event one party has exercised its Survey Right and the other party
has failed to exercise its responding Survey Right, or in the event on party has
failed to timely delivery its survey as set forth in subsection (b) above, then
the square footage of rental space in the Building shall be deemed to be either
the number set forth in (f) above, or the number set forth in the completed
Survey.

ARTICLE II

Term of Lease

Section 2.01. The term of this Lease and the demise of the Demised Building
shall be for One Hundred and Twenty (120) months beginning September 1, 2015
(the “Commencement Date”) and ending on August 31, 2025, which term is
hereinafter called the “Term” or “Lease Term”. As used herein, the term “Lease
Year” means (a) each twelve (12)-month period commencing on the Commencement
Date, and (b) each successive period of twelve (12) calendar months thereafter
during the Term. Reference is made to the form of Declaration of Commencement
Date (the “Declaration”) attached hereto as Exhibit C. After the Commencement
Date, Landlord shall complete the Declaration and deliver the completed
Declaration to Tenant. Within thirty (30) days after Tenant receives the
completed Declaration from Landlord, Tenant shall execute and return the
Declaration to Landlord to confirm the Commencement Date and the Term. Failure
to execute the Declaration shall not affect the commencement or expiration of
the Term. If Tenant fails or otherwise refuses to execute the Declaration in
accordance with this section of the Lease, and provided such failure continues
for a period of two (2) business days following tenant’s receipt of a second
notice of such failure, then Tenant shall be deemed to have accepted the date of
commencement set forth in the Declaration and the matters contained therein, and
Tenant shall be estopped from raising any claims which are contrary to the
statements set forth in the Declaration.

Section 2.02. Consent for Limited Access by Tenant. Strictly for the purpose of
installing Tenant’s equipment and support systems in advance of occupancy,
including cabling, wiring, security, and furniture (the “Tenant’s Work) , Tenant
may enter the Premises during Normal Business Hours from time to time prior to
the Commencement Date (the “Limited Access Period”) to commence, at Tenant’s
sole cost and expense, the Tenant’s Work. Tenant’s Work shall not include any
structural modifications to the Demised Building and shall not interfere with



--------------------------------------------------------------------------------

Landlord’s installation of the “Landlord’s Improvements” (defined below in
Section 4.01) to the Demised Building to be undertaken by the Landlord at its
sole cost and expense as set forth on Exhibit D (Tenant shall be responsible to
repair any damage to the Demised Building caused by the acts or omissions of the
Tenant, or its contractors, agents or vendors. Prior to, and as a condition of
such access, Tenant shall execute the Early Entry License Agreement annexed
hereto as Exhibit E, and deliver to Landlord proof of the insurance required
under Article VIII of the Lease.

At all times until the actual Commencement Date, Landlord will have the
exclusive right to control and occupy the premises and Tenant’s access is
strictly a limited right to enter the Premises as an licensee to undertake the
installations mentioned above. Tenant will at all time coordinate its
installation activities with the Landlord. Tenant will abide by all safety,
environmental, and other rules established by Landlord. Tenant will hold
Landlord harmless from any acts or omissions while undertaking the tasks
contemplated by this section. Landlord will hold Tenant harmless from any acts
or omissions on its part. Tenant’s right to occupy the Premises and its
obligations to pay rent and undertake the other responsibilities under the Lease
will commence as defined in Exhibit “C” Declaration of Commencement Date.

All of the terms of the Lease, with the exception of the payment of Base Rent
and Additional Rent, shall apply to the Limited Access Period and Tenant shall
comply with all such provisions. In the event Tenant shall be entitled to such
limited access, Landlord and Tenant shall coordinate the performance of their
work in accordance with good construction practices and each shall use
reasonable efforts to avoid interference with the conduct of any work being
performed by the other in the Demised Premises. The failure by Tenant to
exercise early access under this Section 2.02 shall not be deemed a Tenant
Delay.

Section 2.03. Delays.

(i) Except as provided in subsection (ii) immediately below, in the event that
Landlord’s delivery of the Building to Tenant is delayed for any reason, this
Lease shall remain in full force and effect and Tenant shall have no claim
against Landlord by reason of any such delay; provided however if Tenant is
denied Limited Access to the Demised Building by the Landlord as of April 1,
2015 and Landlord has not substantially completed the Landlord’s Improvements on
or before June 1, 2015, (collectively a “Landlord Delay”), and provided such
denial or delay is not the result of Force Majeure or Tenant Delay as defined
below, commencing on September 1, 2015, Tenant shall be entitled to a rent
abatement in an amount equal to the per diem rent rate (i.e. annual basic rent
divided by 365) for each day of Landlord Delay until the Landlord Delay is
cured.

(ii) In addition, if Landlord has not substantially completed the Landlord’s
Improvements on or before August 1, 2015, and provided failure to substantially
complete is not the result of Force Majeure or Tenant Delay as defined below,
Tenant may on ten (10) days’ written notice to Landlord terminate this Lease,
provided however, if such notice of termination is delivered to the Landlord
after the occurrence of substantial completion of the Landlord’s Improvements,
such notice of termination shall be of no force or effect.

(iii) The access and completion time periods set forth in Sections (i) and
(ii) immediately above are predicated on this Lease being fully executed on or
before August 31, 2014. In the event the Lease is not executed on or before
August 31, 2014, the access and delivery dates set forth in Sections (i) and
(ii) immediately above shall be extended one day for each day following
August 31, 2014, until the Lease is fully executed.

(iv) Landlord shall immediately provide written notice to Tenant of any Tenant
Delay. Additionally, all time periods for delivery of the Building and all
rights and obligations triggered by a time period based on a specified delivery
period (including but not limited to the right to terminate or receive holdover
payments as set forth in section (i) immediately above), shall be extended by
one (1) day for each day of Tenant Delay commencing from the occurrence of the
Tenant Delay and continuing until such Tenant Delay is cured. A “Tenant Delay”
shall mean and will be deemed to have occurred if the completion of the Tenant
Improvements is delayed due to any act or omission by Tenant or any party acting
on behalf of Tenant, including but not limited to, delays due to changes in or
additions to the Tenant Improvements requested by Tenant, delays in submission
of information or estimates, delays in giving authorizations or approvals, or
delays due to the postponement of any work at the request of Tenant.



--------------------------------------------------------------------------------

Section 2.04. Option for Early Termination.

(i) Provided that Tenant is not in default in the performance or observance of
any of its obligations pursuant to this Lease beyond the expiration of any
applicable notice and cure periods, Tenant shall have the one (1) time right to
terminate this Lease by sending Landlord written notice of Tenant’s election to
terminate the Lease following the expiration of the seventh (7th) Lease Year.
Tenant shall send Landlord notice of its intent to termination the Lease not
less than six (6) months prior to the expiration of the seventh (7th) Lease Year
(the “Termination Notice”), TIME BEING OF THE ESSENCE. The termination date
shall be the expiration of the seventh (7th) Lease Year (the “Early Termination
Date”) and Tenant shall continue to pay all Rent and other sums due under the
Lease up and through the Early Termination Date. Tenant’s termination right is
further contingent upon receipt of payment and satisfaction in full of the
following: an amount equal to the Landlord’s unamortized Transaction Costs to be
paid within ten (10) days following Tenant’s receipt of Landlord’s statement of
the amount of the Unamortized Transaction Costs. The failure to satisfy in full
the aforesaid conditions strictly in accordance with the preceding sentence
shall render the Termination Notice of no force or effect. “Transaction Costs”
shall mean the costs in connection with this Lease, which shall include but not
be limited to Broker commissions, and the cost of the Fit Up Work together with
interest on such costs at the rate of 8% per annum calculated from the date any
such cost was incurred by Lender. The Transaction Costs shall be amortized over
the Term of the Lease. As soon as possible following the Commencement Date,
Landlord shall deliver to Tenant a schedule of each of the Transaction Costs and
an Amortization Schedule showing the unamortized transaction cost balance on a
monthly basis throughout the Initial Term of the Lease.

ARTICLE III

Rent

Section 3.01. Tenant shall pay to Landlord, during the Term without
counterclaim, deduction or setoff, except as specifically set forth in this
Lease, basic rent payable in such coin or currency of the United States of
America as at the time of payment shall be legal tender for the payment of
public and private debts.

Section 3.02. The Basic Rent shall accrue as follows:

 

Lease Year    Annual Basic Rent      Monthly Basic Rent      SF Rate  

9/1/2015 to 2/28/2017

   $ 670,000.00       $ 55,833.33         2.50/sf   

3/1/2017 to 8/31/2018

   $ 696,800.00       $ 58,066.66         2.60/sf   

9/1/2018 to 8/31/2020

   $ 723,600.00       $ 60,300.00         2.70/sf   

9/1/2020 to 8/31/2022

   $ 750,400.00       $ 62,533.33         2.80/sf   

9/1/2022 to 8/31/2024

   $ 777,200.00       $ 64,766.66         2.90/sf   

9/1/2024 to 8/31/2025

   $ 804,000.00       $ 67,000.00         3.00/sf   

The foregoing Basic Rent shall be paid in monthly installments (the “Monthly
Basic Rent”) on the first day of each month during the Lease Year except that a
proportionately lesser sum may be paid for the first and last months of the Term
of this Lease if the Term commences on a date other than the first day of the
month, in accordance with the provisions of this Lease hereinafter set forth. As
used in this Lease, Basic Rent shall mean either Annual Basic Rent or Monthly
Basic Rent, as appropriate. The Monthly Basic Rent and Additional Rent, (as
defined below) if any, shall be payable at the office of Landlord, at the
address above set forth, or as may otherwise be directed by notice from Landlord
to Tenant.

The foregoing Basic Rent schedule is based on 268,000 square feet of rental
space in the Building. In the event that the measurement of the Building under
Section 1.02 results in a revised measurement of square feet of rental space in
the Building, Basic Rent shall be recalculated by multiplying the designated SF
Rate by the revised measurement square feet of rental space in the Building.

Section 3.03. Tenant shall, and will, during the Term well and truly pay, or
cause to be paid, to Landlord, the Monthly Basic Rent as herein provided and all
other sums that may become due and payable by Tenant, hereunder, at the time and
in the manner herein provided, without counterclaim, offset or deduction and



--------------------------------------------------------------------------------

all other sums due and payable by Tenant hereunder may, at Landlord’s option, be
deemed to be, and treated as, Additional Rent, and added to any Monthly Basic
Rent due and payable by Tenant hereunder, and, in the event of nonpayment of
such other sums, Landlord shall have all the rights and remedies herein provided
for in the case of the nonpayment of rent, or of a breach of any covenant to be
performed by Tenant.

Section 3.04. (a) Basic Rent payable by Tenant pursuant to this Lease is
intended to be absolutely net to Landlord, and all other charges and expenses
imposed upon the Demised Building or incurred in connection with its use,
occupancy, care, maintenance, operation, management and control, including but
not limited to the charges and expenses payable pursuant to Articles VII and
VIII of this Lease and Sections 3.07 and 3.08 below, shall be paid by Tenant as
Additional Rent, excepting liens resulting from acts or omissions of Landlord
and other payments to be paid or obligations undertaken by Landlord as
specifically provided in this Lease. Notwithstanding the foregoing, in no event
shall Tenant be liable for any of the following: (a) payments of principal,
interest, loan fees, penalties, attorneys’ fees and other costs relating to any
mortgage or any loans obtained by Landlord in connection with the Demised
Premises; (b) leasing commissions, legal fees (other than those in connection
with reletting the Demised Building in the event of a default by Tenant) and
advertising and promotional costs and any other sums paid by Landlord in
connection with the Demised Building (other than those in connection with
reletting the Demised Building in the event of a default by Tenant);
(c) depreciation of the Demised Premises, and all equipment, fixtures,
improvements, and facilities used in connection therewith; (d) any fees for the
management of the Demised Building which are in excess of the annual amount
equal to three percent (3%) of the gross rental revenue due under the Lease;
(e) any amounts which Landlord receives reimbursement from other sources;
(f) any expense payable to affiliates of Landlord to the extent such amount is
in excess of competitive market rates; (g) charitable or political
contributions; (h) wages, salaries benefits, perquisites and compensation paid
or given to (i) executives, shareholders, members, officers, directors or
partners of Landlord or (ii) any principal or partner of the entity from time to
time comprising Landlord; (i) costs of repairs, restoration, replacements or
other work for which Landlord is responsible under the Lease; (j) any expense
with respect to any capital improvements to the parking and driveway areas,
structure components of the Building, roof and floor slab of the Building,; or
(k) any other cost or expense excluded by this Lease.

Section 3.05. Notwithstanding anything to the contrary herein, the total cost of
controllable Operating Expenses incurred in the connection with the Demised
Building shall not increase more than five (5%) per cent for any lease year.
Controllable Operating Expenses shall not include Real Estate Taxes (payable as
Additional Rent under Article 7), Insurance Premium reimbursement (payable as
Additional Rent under Article 7), and that portion of Additional Rent pursuant
to Sections 3.07 and 3.08 below that are Real Estate Taxes, Insurance Premiums,
snow removal or utility expenses; and the five (5%) cap on annual increases
shall not apply to snow removal, Real Estate Taxes and Insurance Premiums.

Section 3.06. Tenant shall pay Rent to Landlord promptly when due, without
notice or demand, and without counterclaim, abatement, deduction or setoff
(except as otherwise expressly provided herein), in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts. No payment by Tenant, or receipt or
acceptance by Landlord of a lesser amount than the correct Rent shall be deemed
to be other than a payment on account, nor shall any endorsement or statement on
any check or letter accompanying any payment be deemed an accord or
satisfaction, and Landlord may accept such payment without prejudice to its
right to recover the balance due or to pursue any other remedy available to
Landlord.

Section 3.07. (a) Tenant shall pay as Additional Rent its share of the actual
out-of-pocket operational cost of the Pump Station serving the Demised Premises.
Tenant share of such cost is 17.11% and payment shall be due the first of the
month following the invoice thereof by Landlord to Tenant of the amount due.

(b) Tenant shall pay as Additional Rent 100% of the cost and expense of (i) snow
and ice removal from the driveway and parking area that is part of the Demised
Premises, and (ii) landscaping on the Demised Premises, which activities shall
be performed by a contractor retained by Landlord. Payment shall be due the
first of the month following the invoice thereof by Landlord to Tenant of the
amount due.



--------------------------------------------------------------------------------

Section 3.08. Tenant shall pay as Additional Rent its share of the Park Common
Area Operating Expenses (as defined below) of the Park Common Area. The term
“Park Common Area” shall mean for all purposes of this Lease the parking area,
driveways, private streets and alleys, landscaping, curbs, loading area,
sidewalks and exterior lighting facilities for the common use of all tenants of
the Wilmington Commerce Park and further identified and designated as such in
Exhibit F. Tenant shall have no right to use the Park Common Area for storage of
pallets or other storage purposes. Landlord shall maintain the Park Common Area
and keep the same in good order and repair including lighting and landscaping.
The reasonable third-party out-of-pocket costs incurred by Landlord for
operating, maintaining and managing the Park Common Area (the “Park Common Area
Operating Expenses”) including, but not limited to costs of insurance, taxes,
landscaping, maintenance of parking lots, sidewalks and roadways (including
without limitation snow removal, resurfacing, restriping and resealing),
maintenance and repair of parking lot lights and fixtures, waste disposal,
licenses, permits and inspection fees, salaries and wages, employee benefits,
payroll taxes, reasonable accounting, auditing and legal expenses, and
management fees (management fees shall not exceed 3% of the total annual
operation and maintenance expenses for the Park Common Area). Common Area
Operating Expenses shall exclude any capital improvements beyond reasonable
maintenance and repair of the Park Common Area. Tenant’s proportionate share of
the Park Common Area Operating Expenses is 52.4%. Landlord may temporarily close
any part of the common area for any period necessary to make repairs or
alterations or to prevent the public from obtaining prescriptive rights provided
that Tenant’s access to, and use of, the Demised Building shall not be adversely
affected. Tenants share of the Park Common Area Operating Expenses such cost
will be deemed to be additional rent and shall be due the first of the month
following the invoice thereof by Landlord to Tenant of the amount due.

Section 3.09. One-time Administrative Fee. Tenant shall pay to Landlord a
one-time, non-recurring, administrative charge of not to exceed Fifty Thousand
Dollars ($50,000.00). On the Commencement Date, Landlord shall issue an invoice
to Tenant for the administrative charge. Tenant shall pay Landlord the amount
set forth in such invoice within thirty (30) days of receipt of such invoice.

ARTICLE IV

The Demised Premises

Section 4.01. Landlord agrees that it shall construct or cause to be constructed
the Landlord’s Improvements, at its sole cost and expense, and in accordance
with the scope of work set forth on Exhibit D inclusive of all permitting and
fees. The Landlord’s Improvements include in addition to general improvements to
the Building, specific fit up work expressly installed for the benefit of the
Tenant (the “Fit Up Work”). The Fit Up Work shall be specifically identified and
designated (including the cost thereof) by the architect on Exhibit D. For
purposes of clarification, the Landlord’s Improvements, and in particular the
Fit Up Work, do not include the work to be installed by the Tenant, at its sole
cost and expense during the Early Access period , which work is defined as the
“Tenant’s Work” in Section 2.02. Detailed plans and specifications for the
Landlord Improvements shall be prepared by the Landlord’s architect as soon as
practicable following the full execution of this Lease, and such detailed plans
and specification shall be delivered to the Tenant and shall be deemed
incorporated in and made part of this Lease and shall replace Exhibit D annexed
hereto; any and all references thereafter to Exhibit D or the Landlord’s
Improvements shall mean the detailed plans and specification prepared by the
Landlord’s architect. Subject to the terms of Article 2 above, the Landlord’s
Improvements shall be substantially completed prior to the Commencement Date.

Section 4.02. On the Commencement Date, (i) all mechanical and building systems
of the Building, which shall include the heating, ventilation, air
conditioning/cooling system, electrical system, plumbing system, fire
suppression system and back flow preventer, overhead doors and levelers shall be
in good working order and have been serviced prior to delivery to the Tenant,
(ii) the roof of the building shall be free of leaks and (iii) the Building
shall be in compliance with all applicable laws, ordinances, rules and
regulations of any governmental authority having jurisdiction over the Demised
Building including without limitation the Americans With Disabilities Act
(“ADA”).



--------------------------------------------------------------------------------

Section 4.03. (a) If at any time during the term of this Lease, modifications to
the exterior or interior of the facility are required to comply with ADA
Regulations of general applicability to the Building, and such modifications are
not required as a result of the specific use of the Tenant at the Demised
Building or any Tenant improvement or alteration, Landlord shall undertake such
modifications at its sole cost and expense.

(b) If at any time during the term of this Lease, modifications to the exterior
or interior of the facility are required to comply with ADA, and such
modifications are not required to comply with ADA Regulations of general
applicability, but rather are required as a result of the specific use of the
Tenant at the Demised Building or any Tenant improvement or alteration, (i) with
respect to any modification required to the exterior of the Building or the
sidewalks and parking areas, Landlord shall undertake such modifications and
Tenant shall pay to Landlord as Additional Rent the cost incurred by Landlord in
regard to such modification, which sum shall be due and payable within thirty
(30) days following Tenant’s receipt of Landlord’s statement setting forth the
cost of such modifications and (ii) with respect to any modification required to
the interior of the Building, Tenant shall, at its sole cost and expense, and in
accordance with the provisions of Section 9.02(b), install such modifications.

Section 4.04. The taking of possession of the Demised Building by the Tenant
shall constitute an acknowledgement by Tenant that the Demised Building are in
good order, state of repair and condition, that Landlord has provided all
Landlord Improvements to be provided by Landlord in the Demised Building in
accordance with the terms of this Lease and that all materials and labor
provided by Landlord are satisfactory except as to any latent defects and any
minor defects or incomplete work that will not interfere with Tenant’s use and
occupancy of the Building and as are specified on a punch list delivered to
Landlord by Tenant within thirty (30) business days of the Commencement Date or
minor items that remain to be completed pursuant to the Occupancy Approvals.
Landlord warrants that the Landlord Improvements and the operating systems of
the Building shall be free of defects in materials or workmanship for a period
of one (1) year from the Commencement Date (the “Warranty Period”); Landlord
shall be responsible for any repairs, if any required to cure such defects,
during the Warranty Period and any costs incurred for such repairs shall be at
Landlord’s expense and shall not be included in Operating Expenses, unless the
repairs or replacements are necessitated by the actions or omissions of Tenant,
or any of its agents, representatives, contractors or employees, in which case
the Tenant shall be solely responsible for such repairs as if same were a Tenant
obligation under Sections 9.1(a) and (c). Landlord agrees to undertake promptly
the repairs for which it is responsible, including punch list items and repairs
arising from defects during the Warranty Period.

Section 4.05. The provisions of this Article IV have been negotiated and are
intended to be a complete exclusion and negation by Landlord of, and Landlord
hereby disclaims, all warranties by Landlord, express or implied,
merchantability, or fitness for a particular purpose with respect to the Demised
Premises, or any fixture or item of personal property, whether arising pursuant
to the Uniform Commercial Code or other applicable law. Tenant shall be solely
responsible for all of the improvements necessary or desirable for Tenant’s use
and occupancy of the Demised Premises, and any such improvement desired or
required shall be subject to the terms of this Lease.

Section 4.06. Landlord shall obtain, at its sole expense, all permits,
certificates and approvals which may be necessary so that a Certificate of
Occupancy for the Demised Building may be issued, if applicable, and copies of
all such certificates shall be delivered to Tenant prior to or promptly
following the Commencement Date. Tenant shall cooperate with Landlord and at its
sole cost and expense, provided Landlord with all documentation or permitting
pertaining to Tenant’s Work , for submission to the applicable governing body
having jurisdiction over the issuance of a Certificate of Occupancy for the
Demised Building. Tenant shall obtain, at Tenant’s sole expense, all permits,
certificates and approvals which may be necessary for the installation of
Tenant’s Work. In the event that Tenant fails to cooperate with Landlord as
aforesaid, and as a result of such failure the governing body withholds issuance
of the a Certificate of Occupancy for the Demised Building, such failure shall
be deemed a Tenant Delay.

Section 4.07. Except with respect to insurance coverage of the Building (as more
fully set forth in Article 8 below) or other obligations imposed on Landlord as
specifically set forth elsewhere in this Lease,



--------------------------------------------------------------------------------

nothing in this Lease shall impose upon Landlord any obligation to provide any
services for the benefit of Tenant, including but not limited to water, gas,
electricity, heat, janitorial or garbage removal.

ARTICLE V

Use

Section 5.01. The Demised Building may be used for General Office, Production
Manufacturing, Testing, Repair, and Warehouse and for no other purpose without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. To the best of Landlord’s knowledge, the
Demised Building is situated in the I-1 Industrial Zone. Nothing contained
herein shall be construed as a representation on the part of Landlord that
Tenant’s specific use of the Demised Building is a permitted use and, unless
otherwise stated in this Lease, it shall be Tenant’s obligation, at Tenant’s
sole cost and expense, to make application for and to obtain any and all
certificates and/or permits to permit Tenant’s use from any governmental
agencies having jurisdiction over the Demised Premises.

Section 5.02. The aforesaid permitted use does not permit (i) the stacking of
merchandise and/or materials against walls or columns provided however, such
stacking shall be permitted if an appropriate “Bumper” is installed to protect
the applicable walls or columns; and (ii) the hanging of equipment from (or
otherwise loading) the roof or structural members of the Building, or the
placement of a load upon the floor of the Demised Building exceeding the floor
load capacity of the Building, unless a licensed structural engineer provides a
report certified to Landlord that the roof and structural members of the
Building, or floor, have the capacity to withstand such loads without adverse
effect. The requirement to provide a report of a licensed structural engineer
certified to Landlord under subsection (ii) shall not apply to that certain
equipment hanging from or otherwise loading the roof or structural members or
floors of the Building as of the Commencement Date. With respect to any such
equipment hanging from or otherwise loading the roof or structural members or
floors of the Building as of the Commencement Date, Tenant represents and
warrants that the installation of such equipment was made under the direction of
a licensed structural engineer and that any damage to the roof or structural
members or floors of the building caused by the hanging of such equipment from
or the loading of such equipment on the roof or structural members or floors of
the Building shall be repaired (including replacement, if required) by Tenant at
its sole cost and expense.

Section 5.03. Parking Area. The Tenant shall have the sole use of the designated
parking areas on the Demised Building as shown on Exhibit B for vehicular
parking, including without limitation trailer parking. Subject to applicable
laws, Tenant may use the land that is part of the Demised Building for outside
storage. The areas noted on Exhibit B for vehicular parking, trailer parking and
storage are referred to as the “Building 11 Parking and Storage Area.”
Notwithstanding the foregoing, the Tenant’s use of the Building 11 Parking and
Storage Area shall not interfere with the right of the tenant at Building 12 to
cross the Building 11 Parking and Storage Area to access its supplemental
parking area. Landlord shall hold Tenant harmless from and against any claims by
the tenants at Building 12 in regard to their use or non-use of the Building 11
Parking and Storage Area, provided such claims are not the result of Tenant’s
negligent or willful interference with the right of the tenants at Building 12
to cross the Building 11 Parking and Storage Area to access the supplemental
parking area. It is understood and agreed that Landlord does not assume any
responsibility for any damage or loss to any automobiles or trailers parked on
the Building 11 Parking and Storage Area or to any personal property located
therein, or for any injury sustained by any person in or about the Building 11
Parking and Storage Area. If Tenant or Tenant’s employees or visitors park
illegally or in areas designated for use by others, or in driveways, fire lanes
or areas not striped for general parking or otherwise violate any parking rules
and regulations that may be reasonably promulgated by Landlord, then Landlord
may, at Tenant’s sole cost and expense, tow such vehicles away from the Building
11 Parking and Storage Area and/or attach violation notices to such vehicles.
Any amount due from Tenant pursuant to this Article will be deemed Additional
Rent and Tenant shall pay such amounts to Landlord upon demand. If Landlord tows
any vehicles pursuant to this Section 5.03, Tenant shall indemnify and hold
harmless Landlord from and against all liabilities, losses, claims, demands,
costs and expenses (including attorneys’ fees and expenses) arising, or alleged
to arise, from or in connection with such



--------------------------------------------------------------------------------

towing, unless caused by or due to the negligence or willful misconduct of
Landlord, its agents, employees and contractors. Nothing contained herein shall
be deemed to impose any obligation on Landlord to police the Building 11 Parking
and Storage Area.

ARTICLE VI

Quiet Enjoyment

Section 6.01. Landlord covenants that if, and so long as, Tenant pays the Basic
Rent, and any Additional Rent as herein provided, and is not in default of the
covenants hereof beyond any applicable cure period, Tenant shall have the right
to peaceably and quietly have, hold and enjoy the Demised Building for the Term
herein mentioned, subject to the provisions of this Lease and to any mortgage or
deed of trust to which this Lease shall be subordinate.

ARTICLE VII

Real Estate Taxes; Utilities, Services

Section 7.01. Taxes

(a) Commencing on the Commencement Date and continuing through the of expiration
date of the Term and any renewal periods of the Lease Tenant shall pay to
Landlord, as Additional Rent, all Real Estate Taxes imposed on the Demised
Premises. Landlord shall pay the Real Estate Taxes due directly to the taxing
authority and thereafter invoice the Tenant for the amount of the Real Estate
Taxes paid, payment of which shall be due and payable within thirty (30) days
following Tenant’s receipt of Landlord’s invoice. Notwithstanding the foregoing,
and in lieu thereof, if requested by Landlord, in its sole discretion, Tenant
shall pay to Landlord in monthly installments, an amount equal to 1/12th of the
estimated Real Estate Tax for the applicable period, as Additional Rent, same
being due with the Monthly Basic Rent so that Landlord shall have sufficient
funds to pay Real Estate Taxes for the applicable period when due without
advancing same on behalf of Tenant. The amount of monthly Real Estate Taxes paid
by Tenant shall be reasonably estimated by Landlord based upon the Real Estate
Taxes due for the prior calendar year. Landlord may make adjustments in its
estimates as necessary based on billings from the taxing authority and any
adjustments necessary shall be paid or credited by Tenant within twenty
(20) days of Landlord’s statement. Within approximately one hundred twenty
(120) days of receipt of the current tax bill for each calendar year, Landlord
shall provide a statement to Tenant setting forth actual Real Estate Taxes
imposed for the prior calendar year, a copy of the applicable tax bills, and any
adjustments necessary as a result of overpayment or underpayment by Tenant shall
be credited against or paid, respectively, in the next monthly installment of
Taxes due or alternatively, paid to the owing party within twenty (20) days
after Landlord’s statement if such statement occurs after the expiration of the
Lease Term. Provided that the Term commenced on any day other than the first day
of the calendar year, Landlord shall determine Tenant’s Prorated Share of Taxes
during the first and last Lease Years by calculating the entire Taxes due for
the calendar year and prorating such amount by the number of days during
Tenant’s Term in such year. Provided that Tenant is not in default of its
payment obligations under this Section 7.01 that cause the imposition of any
penalties or interest, Tenant shall not be responsible for any penalties or
interest on Real Estate Taxes charged against the Land including the Building,
by any other taxing authority as a result of Landlord’s untimely payment of Real
Estate Taxes.

(b) Tenant shall not be required to pay any estate, inheritance, conveyance,
devolution, succession, transfer, legacy or gift tax or fee charged against
Landlord or the estate or interest of Landlord in the Demised Building or upon
the right of any person to succeed to the same or any part thereof by
inheritance, succession, transfer or gift, nor any capital stock tax or
corporate franchise tax incurred by Landlord, nor any income tax upon or against
the income of Landlord (including any rental income derived by Landlord from the
Demised Building but this exclusion shall not be applicable to a rental tax
which shall be considered a Real Estate Tax).



--------------------------------------------------------------------------------

Tenant shall promptly pay to the taxing authority any other tax or fee related
to its occupancy including personal property taxes, if such taxes are imposed in
the jurisdiction of the Premises.

(c) Tenant shall pay its share of all assessments that may be imposed upon the
Real Property during the Term by reason of any specific public improvement
(including but not limited to assessments for street openings, grading, paving
and sewer installations and improvements). Any such benefit, assessment or
installment thereof relating to a fiscal period in which the Term of this Lease
begins or ends shall be apportioned to limit Tenant’s share to the remaining
period of this Lease.

(d) Tenant at its sole cost and expense reserves the right to contest or appeal
any Real Estate Taxes. If Tenant contests or appeals any Real Estate Taxes,
Landlord, at no cost to Landlord, shall assist Tenant in its contest or appeal,
including signing any documents reasonably necessary to permit Tenant to file
and pursue such contest or appeal. Any refund resulting from such contest or
review shall be allocated as follows: Tenant shall receive that portion which
represents Tenant’s payment of any amount over the Real Estate Taxes for the
period covered by the refund and Landlord shall receive the balance.

(e) As used in this Lease, Real Estate Taxes shall mean the property taxes and
assessments , as apportioned above, if applicable, imposed upon the Real
Property including the Building, as such payable by Landlord, including but not
limited to, real estate, city, county, village, school and transit taxes, or
taxes, assessments or charges levied, including charges on rental income payable
in lieu of real estate taxes, imposed or assessed against the Real Property
including the Building, by any other taxing authority, whether general or
specific, ordinary or extraordinary, foreseen or unforeseen. If due to a future
change in the method of taxation, income or profit tax or other tax shall be
levied against Landlord in substitution for, or in lieu of, any tax which would
otherwise constitute a Real Estate Tax, such franchise, income or profit tax or
other tax shall be deemed to be a Real Estate Tax for the purposes hereof.

Section 7.02. Utilities.

(a) Utilities From and after the Commencement Date. From and after the
Commencement Date and continuing through the expiration date of the Term and any
renewal period under the Lease, Tenant shall pay when due the costs for all
utility usage at the Demised Premises, including deposits, as recorded on
separate meters, including without limitation water, gas, electricity, phone,
internet, sewer charges and fuel consumed for heating. Tenant shall pay directly
to the public utility companies providing such utility services, or reimburse
Landlord as additional rent if Landlord has previously paid therefor, the cost
of any such utility services. Tenant agrees to indemnify and hold harmless
Landlord from and against any and all claims arising from the installation and
maintenance of such utility services and from all costs and charges for
utilities consumed on or by the Demised Premises, unless such claims are as a
result of Landlord’s negligence or willful misconduct. Landlord shall have no
obligation to arrange for, hook up, install or pay for any utilities, including
without limitation water, gas, electricity, phone, internet, sewer charges and
fuel consumed for heating for Tenant’s utilization.

(b) Water and Sewer. From and after the Commencement Date and continuing through
the expiration date of the Term and any renewal period under the Lease, Tenant
shall pay directly to the provider (City of Wilmington) before any interest or
penalties accrue thereon, all water and sewer rates and charges for the Demised
Premises. Tenant shall deliver to Landlord receipted bills or other proof of
payment.

(c) Trash and Janitorial Services. From and after the Commencement Date and
continuing through the expiration date of the Term and any renewal period under
the Lease, Tenant, at its sole cost and expense shall be responsible for all
janitorial service at the Demised Building and trash and debris removal from the
Demised Premises.



--------------------------------------------------------------------------------

ARTICLE VIII

Insurance

Section 8.01. (i) From and after the Commencement Date and continuing through
the expiration date of the Term and any renewal period under the Lease,
Landlord, at Tenant’s sole cost and expense pursuant to Article 3, shall provide
and keep in force Special Form property insurance covering the Building and all
Landlord owned equipment (expressly excluding improvements, alterations or
additions made by or on behalf of Tenant and Tenant’s personal property) against
loss or damage resulting from fire, theft, vandalism, malicious mischief,
sprinkler leakage and such additional perils as are now, or hereafter may be,
included in a standard extended coverage endorsement from time to time in
general use in the State of Ohio, with endorsement for insurance covering
Business Income and Extra Expense and providing for loss of Rent in the amount
equal to twenty-four (24) months of rent that may result from any loss of rent
resulting from Tenant’s loss of use of any part of the Demised Building and
other insurable casualties, Law and Ordinance coverage and Terrorism coverage.
Such insurance shall be on a 100% replacement cost basis, without co-insurance,
and deductibles not to exceed $10,000.00 (excluding footings and foundations at
Landlord’s option). Tenant shall be responsible for any deductible payments as
“Additional Rent”. Within approximately one hundred twenty (120) days after
receipt of any bill from the insurance provider (or agent) for each policy year
during the Term, Landlord shall provide a statement to Tenant setting forth the
amount of insurance premiums paid by Landlord with respect to the subject policy
year and a copy of the applicable bill, and such amount shall be paid by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of Landlord’s
statement which amount shall constitute Additional Rent. With respect to any
policy year partially occurring during the Term of this Lease, the amount of
insurance premiums pertaining to such policy year shall be pro-rated (based on a
365-day year) and Tenant shall only be responsible for the portion of the policy
year falling within the Term hereof. Tenant acknowledges that Landlord’s
coverage under this Section 8.01 is part of comprehensive insurance coverage
that includes other properties owned by affiliates of Landlord; provided,
however, the cost and expense paid by Tenant hereunder shall be limited to the
premium charges applicable to the Demised Building only.

(ii) Tenant shall also furnish, or reimburse Landlord for, insurance for such
other hazards, including if applicable Flood insurance, and in such amounts as
Landlord may reasonably require and as at the time are commonly insured against
with respect to buildings similar in character, general location and use and
occupancy to the Demised Building in relative amounts normally carried with
respect thereto.

Section 8.02. From and after the Commencement Date and continuing through the
expiration date of the Term and any renewal period under the Lease, Tenant, at
its cost, shall provide and keep in force:

(A) Special Form property insurance covering its personal property in the
Building as well as all improvements, alterations or additions made by or on
behalf of Tenant against loss or damage resulting from fire and other insurable
casualties. Such insurance shall be on a 100% replacement cost basis, subject to
any commercially reasonable deductible Tenant may elect in its sole discretion.

(B) Commercial general liability policy in standard form (containing the
so-called “occurrence clause”) against claims for personal injury and property
damage occurring on, in or about the Demised Building in the combined single
limit amount of two million and 00/100 ($2,000,000.00) Dollars, with a
deductible not greater than $10,000 per occurrence, and shall include an
endorsement naming Landlord, its mortgagee and such other person(s) or
entity(ies) as Landlord reasonably may require with respect to liability for
ownership, operation, maintenance, use and control as “additional insured.”
Additionally, Tenant shall maintain an umbrella policy including the Demised
Building as a covered property for claims for personal injury and property
damage occurring on, in or about the Demised Building with limits not less than
five million and 00/100 ($5,000,000.00) Dollars and shall include an endorsement
naming Landlord, its mortgagee and such other person(s) or entity(ies) as
Landlord reasonably may require with respect to liability for ownership,
operation, maintenance, use and control as “additional insured.” The coverage
provided under this Section shall include Contractual Liability coverage for the
indemnity obligations of Tenant under this Lease and Worker’s Compensation
coverage.

(C) If, by reason of changed economic or other conditions, the insurance amounts
referred to in this Section 8.02 become inadequate as reasonably determined by
Landlord, Tenant agrees to increase the amounts of such insurance promptly upon
Landlord’s request.



--------------------------------------------------------------------------------

Section 8.03. The policies of insurance required pursuant to Sections 8.01 and
8.02 above shall be from a company rated in the A.M. Best Key Rating Guide with
a policyholder’s service rating not less than A- and financial size not less
than X. The company shall be licensed by the State of Ohio and a certificate(s)
(Accord Form 27 and 28 as applicable or its equivalent) evidencing the existence
of such policy shall be delivered to the other party, not less than fifteen
(15) days prior to the Commencement Date. A true copy of the Commercial General
liability policy (with the Declaration Sheet) procured by the Tenant under
8.02(b) shall be delivered to the Landlord within thirty (30) days of the
Commencement Date. The company shall agree to provide at least thirty (30) days’
prior notice of cancellation, non-renewal, material change, or reduction in
coverage to the other party (in the case of Landlord, also to any mortgagee for
which Tenant has been notified). At least fifteen (15) days prior to the
expiration or termination date of any policy, each party shall deliver a renewal
replacement policy, or certificate(s) evidencing the existence thereof, to the
other party. All of the aforesaid policies shall provide for the waiver of
subrogation rights against the other party.

Section 8.04. (a) All losses paid under the policy or policies carried pursuant
to Section 8.01 shall be payable to Landlord, and the proceeds thereof shall be
payable to Landlord. All losses paid under the policy or policies carried
pursuant to Section 8.02(a) shall be payable to Tenant, and the proceeds thereof
shall be payable to Tenant.

(b) Landlord and Tenant shall each secure an appropriate clause, or an
endorsement upon any policy of insurance in force, covering the Demised Building
or any personal property or leasehold improvements located therein or thereon,
including, without limitation, casualty and liability policies in force,
pursuant to which the respective insurance companies waive subrogation against
the other party in connection with loss or damage covered by such policies
(except for willful acts). The waiver of subrogation hereinbefore referred to
shall extend to the agents of each party and also extends to all other persons
and entities occupying or using the Demised Building in accordance with the
terms of this Lease. In the event that either Landlord or Tenant shall be unable
at any time to obtain the waiver of subrogation referred to above in any of its
insurance policies, Landlord or Tenant, as the case may be, shall immediately
notify the other. If such insurance policies are obtainable only by the payment
of an additional premium charge, the same shall be obtained and such additional
premium paid for by the other party, provided such premium charge is reasonable
to both Landlord and Tenant. If the parties do not agree such premium charge is
reasonable, a second insurance quote shall be promptly obtained.

(c) Subject to the provisions of Section 8.04(b) above, and insofar as may be
permitted by the terms of the insurance policies carried by it, and
notwithstanding any provision of this Lease to the contrary, each party hereby
releases the other and its partners, agents and employees with respect to any
claim (including a claim for negligence, but not for willful acts) which it
might otherwise have against the other party for loss, damages or destruction
with respect to its property by fire or other casualty (including Rent loss
insurance) occurring during the Term covered by such insurance policies in an
amount equal to the greater of (i) the extent of the limits of coverage required
to be carried by such party hereunder (whether or not such party actually
carries such required limits of coverage), or (ii) such higher amount as
otherwise carried by such party.

Section 8.05. From and after the Commencement Date, Landlord shall not be liable
to Tenant for any loss suffered by Tenant under any circumstances including
without limitation: (i) loss of or injury to Tenant or to Tenant’s property or
that for which Tenant is legally liable from any cause whatsoever (unless caused
by and only to the extent of the negligence or willful misconduct of Landlord or
its agents, employees or contractors, and then subject to the provisions of
Sections 8.04(b) and 8.04(c) above), including but not limited to theft or
burglary or arising from defects, errors or omissions in the construction or
design of the Demised Building and/or the Building including the structural and
nonstructural portions thereof; or (ii) any interruption to Tenant’s business,
however occurring, unless and only to the extent such interruption is directly
caused by Landlord’s (or its agent’s, employee’s or contractor’s) negligence or
willful misconduct, and then subject to the provisions set forth in Sections
8.04(b) and 8.04(c) above; or (iii) which results from or is incidental to the
furnishing of or failure to furnish or the interruption in connection with the
furnishing of any service which Landlord is obligated, if any, to furnish
pursuant to this Lease (unless caused by and only to the extent of the
negligence or willful misconduct of Landlord or its agents, employees or
contractors, and then subject to the provisions of Sections 8.04(b) and 8.04(c)
above); or (iv) results from any inspection, repair, alteration or the failure
thereof undertaken



--------------------------------------------------------------------------------

or failed to be undertaken by Landlord (unless caused by and only to the extent
of the negligence or willful misconduct of Landlord or its agents, employees or
contractors, and then subject to the provisions of Sections 8.04(b) and 8.04(c)
above). The aforesaid exculpatory Section is to induce Landlord, in its
judgment, to avoid or minimize covering risks which are better quantified and
covered by Tenant either through insurance (or self-insurance or combinations
thereof if specifically permitted pursuant to this Lease) thereby avoiding the
need to increase the rent charged Tenant to compensate Landlord for the
additional costs in obtaining said coverage or reserving against such losses.
The provisions of this Section 8.05 shall survive the expiration or earlier
termination of the Lease.

Section 8.06. Subject to Sections 8.04(b) and 8.04(c) above, Tenant shall
indemnify, defend and save Landlord harmless against and from all liabilities,
claims, suits, fines, penalties, damages, losses, fees, costs and reasonable and
actual expenses (including reasonable attorneys’ fees), unless and only to the
extent arising out of Landlord’s (or its agent’s, employee’s or contractor’s)
negligence or willful misconduct, which may be imposed upon, incurred by or
asserted against Landlord by reason of and only to the extent of:

(A) Any work or thing done in, on or about the Demised Building or any part
thereof by or on behalf of Tenant; or occasioned by the use and occupancy of the
Demised Building by Tenant;

(B) Any use, occupation, condition, operation of the Demised Building or any
part thereof or any occurrence on any of the same on the part of Tenant during
the Term from and after the Commencement Date;

(C) Any negligence or willful misconduct on the part of Tenant or any subtenant
or any employees, licensees or invitees during the Term hereof; and

(D) Any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease.

The provisions of this Section 8.06 shall survive the expiration or termination
of the Lease.

Section 8.07. Subject to the provisions of Sections 8.04(b) and 8.04(c) above,
Landlord shall indemnify, defend and save Tenant harmless against and from all
liabilities, claims, suits, fines, penalties, damages, losses, fees, reasonable
and actual expenses (including reasonable attorneys’ fees) which may be imposed
upon, incurred by or asserted against Tenant by reason of and only to the extent
of: (i) Landlord’s (or its agent’s, employee’s or contractor’s) negligence or
willful misconduct during the Term, or (ii) any failure on the part of Landlord
to perform or comply with any of the covenants, agreements, terms or conditions
contained in this Lease. The provisions of this Section 8.07 shall survive the
expiration or earlier termination of the Lease.

ARTICLE IX

Repairs/Alterations

Section 9.01. (a) Except with respect to any repairs, replacements or
maintenance which are Landlord’s responsibility under this Lease, (including
Landlord’s responsibility to repair defects in workmanship and materials to the
Landlord Improvements or the building systems during the Warranty Period under
Section 4.04), during the Term of the Lease and continuing through the
expiration date of the Term and any renewal period under the Lease, Tenant at
its sole cost and expense shall promptly make all repairs, replacements and
perform all maintenance for the Land and Building, including but not limited to
all necessary repairs, replacements and maintenance to (i) the interior and
exterior walls of the Building, (ii) the plumbing, electrical, heating,
mechanical and fire suppression (including backflow valve preventer) systems
servicing the Demised Premises, (iii) the driveway and Building 11 Parking and
Storage Area including restriping and resealing. Tenant shall also be
responsible at its sole cost and expense for (iv) the maintenance and repair of
the concrete floor, (v) maintenance and repair of roof drains, (vi) to the
extent required under applicable roof warranties whether same are in existence
or not, removal of debris, snow and slush from the roof, and (vii) repair of any
portion of



--------------------------------------------------------------------------------

the roof damaged directly or indirectly by vents, conduit and other protrusions
and penetrations from Tenant’s equipment and omissions from the facility or the
failure of Tenant to perform under items (v) and (vi) above. Tenant shall also
be responsible at its sole cost and expense to enter into a preventive
maintenance contract for the HVAC system servicing the Building with a licensed
contractor providing for not less than Semiannual maintenance. Should Tenant
fail to promptly repair the Demised Building as required hereby, Landlord, after
thirty (30) days written notice to Tenant (or without notice in the case of an
emergency), may make the repair and charge the reasonable, actual, out-of-pocket
cost thereof as Additional Rent, which Tenant shall pay in full. When used in
this Article, the term “repairs” shall include all necessary replacements and
renewals. All repairs made by Tenant shall be equal in quality and class to the
work as of the Commencement Date. Provided that this Lease is not terminated as
a result of a breach by the Tenant, with respect to replacements to the building
systems of the Demised Building that will continue to benefit Landlord following
termination of the Lease, Landlord agrees to reimburse Tenant an amount equal to
the unamortized cost of such replacements (based on a 10-year straight line
amortization) as of the expiration of the Term of the Lease. Any such payment
shall be due and payable within sixty (60) days following the expiration of the
term of the Lease.

(b) Tenant shall replace, at Tenant’s expense, all glass in and on the Demised
Building which may become broken after the Commencement Date of the Term or such
earlier date on which Tenant shall have occupied the Demised Premises.

(c) Should Tenant fail to keep the Demised Building in good condition and
repair, Landlord, after thirty (30) days written notice to Tenant (or without
notice in the case of an emergency), may, without being obliged, make the
repairs, and Tenant shall pay to Landlord, immediately upon demand, the
reasonable, actual, out-of-pocket cost therefor, which shall constitute
Additional Rent due hereunder and shall be subject to all remedies by law or
otherwise for the collection of Basic Rent and Additional Rent; however, nothing
herein shall be construed to impose a duty on Landlord to mitigate its damages
by undertaking any repair which is Tenant’s obligation.

(d) Notwithstanding anything contained herein to the contrary, Landlord shall,
without reimbursement by Tenant (a) keep in good repair and condition (i) the
structural components of the Building, including repairs and replacements to the
foundation and floor slab, and (ii) the roof; provided however, if the repairs
or replacements are necessitated by the actions or omissions of Tenant, or any
of its agents, representatives, contractors or employees, Sections 9.01 (a) and
(c) shall be applicable. Should Landlord fail to keep the portions of the
Building for which Landlord is responsible, in good condition and repair,
Tenant, after thirty (30) days written notice to Landlord (or without notice in
the case of an emergency), may, without being obliged, make the repairs, and
Landlord shall pay to Tenant, immediately upon demand, the reasonable, actual,
out-of-pocket cost therefor, which payment obligation shall be subject to all
remedies by law or otherwise for the collection of such obligation. Tenant shall
not be entitled to set off or deduct such cost from Monthly Basic Rent unless
permitted to do so pursuant to Court Order.

Section 9.02. (a) Tenant shall not make (a) any structural alterations,
additions or improvements (“Structural Alterations”) to the Demised Building or
(b) non-structural alterations, additions or improvements to the Demised
Building having a cost of installation in excess of $50,000 (“Non–Structural
Alterations Requiring Approval”), without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed. With
respect to each request to make a Structural Alteration or Non–Structural
Alterations Requiring Approval to the Demised Premises, Tenant shall provide
(i) a copy of the final plans and specifications for the Structural Alteration
or Non–Structural Alterations Requiring Approval, which shall be in form
sufficiently complete to enable the issuance of a building permit, (ii) the
opinion of a licensed engineer certified to Landlord that the installation of
the Structural Alteration or Non–Structural Alterations Requiring Approval shall
not (x) cause any damage to the structural portions of the Building, the utility
systems of other components of the Building or (y) violate the Roof Warranty,
(iii) a detailed budget for the Structural Alteration or Non–Structural
Alterations Requiring Approval, and (iv) a detailed list of vendors and
suppliers providing material and labor for the Structural Alteration or
Non–Structural Alterations Requiring Approval together with customary
certificates of insurance evidencing general comprehensive liability, workers
compensation and builders risk (if applicable) insurance. Any approval by
Landlord may be upon condition that Tenant furnishes to



--------------------------------------------------------------------------------

Landlord such evidence of Tenant’s financial ability to assure completion
thereof and payment therefor, as Landlord reasonably may require, including the
furnishing of adequate security.

(b) All erections, alterations, additions and improvements, whether Structural
Alterations or Non Structural Alterations Requiring Approval, or non-structural
alterations have a cost less than $50,000, performed by Tenant, irrespective of
cost, shall be performed in compliance with all applicable governmental and fire
underwriting requirements and shall be subject to Landlord’s inspection after
completion to determine whether it complies with the requirements of this Lease.
The approval or consent of Landlord shall not relieve Tenant of its obligation
that all such repairs, alterations, improvements, additions and/or other work be
constructed and performed in a good and workmanlike manner and in accordance
with all applicable governmental and fire underwriting requirements, nor
constitute a waiver of any rights of Landlord if Tenant fails to perform its
obligations. Tenant, at its sole cost and expense, shall procure all necessary
governmental approvals, permits or certificates in connection with the
Alteration work performed by Tenant in, on or at the Building and shall deliver
the original of all such approvals, permits or certificates to Landlord to be
retained by Landlord. Upon the Tenant’s completion of the Structural Alterations
or Non Structural Alterations Requiring Approval, or non-structural alterations
have a cost less than $50,000, Tenant shall deliver an “as-built plan” depicting
the completed alterations.

(c) During the course of any and all erections, alterations, additions and
improvements, whether Structural Alterations or Non Structural Alterations
Requiring Approval, or non-structural alterations have a cost less than $50,000
(or repairs, alterations, additions, improvements or other work which Tenant
either shall be required to perform or which Tenant shall elect to perform),
Tenant, at its sole cost and expense, at all times, shall obtain and maintain or
cause to be obtained and maintained, workmen’s compensation insurance and any
other insurance which then shall be required by law, together with commercial
general liability insurance as set forth in Article 8, to insure against any
additional hazards created in connection with the performance of any of the
aforesaid work. Prior to the commencement of any such work, Tenant shall deliver
to Landlord copies of all policies of insurance required pursuant to this
subparagraph (d) and in accordance with the provisions of Article 8.

(d) All erections, alterations, additions and improvements, whether Structural
Alterations or Non Structural Alterations, or non-structural alterations have a
cost less than $50,000 or temporary or permanent in character, which may be made
upon or to the Demised Building either by Landlord or Tenant, except furniture
or trade fixtures installed at the expense of Tenant, shall be the property of
Landlord and shall remain upon and be surrendered with the Demised Building as a
part thereof at the expiration or sooner termination of this Lease, without
compensation to the Tenant; or, in the alternative and at the request of
Landlord and with contractors reasonably acceptable to Landlord, Tenant at its
sole cost and expense, shall remove prior to the expiration or sooner
termination of this Lease all or so much of the property therefrom as requested
by Landlord or such property shall be conclusively deemed abandoned and may be
removed by Landlord, and Tenant shall reimburse Landlord for the cost of such
removal.

Section 9.03. The provisions of this Article 9 are subject to the terms and
conditions of any mortgage, including the necessity of obtaining the consent of
such mortgagee and/or ground lessor and the approval of its architect, if
required.

Section 9.04. Tenant shall quit and surrender the Demised Building at the end of
the Term in good condition and in compliance with the requirements stated in
this Lease. Tenant shall remove all of Tenant’s personal property from the
Premises, including without limitation all of Tenant’s (i) trade fixtures;
(ii) any and all tracking/rail system imbedded in concrete floor; and (iii) any
and all concrete stanchions and (iv) manufacturing equipment and any vents,
piping, and conduit appertaining thereto. Tenant shall also remove all bolts or
other material securing Tenant’s personal property to the floor, walls, ceiling
or roof, and make sure such anchorages are removed flush with walls, floors,
ceiling, and roof, as applicable. Tenant shall repair any damage to the concrete
floor, roof and walls directly incurred as a result of the installation and/or
removal of Tenant’s personal property. Tenant shall clean the concrete floor to
the condition existing as of the Commencement Date and deliver the Building in
broom clean condition free of Tenant’s personalty, debris or



--------------------------------------------------------------------------------

trash. Notwithstanding the foregoing, Tenant shall not be required to remove any
improvements made to the Demised Building by the Landlord under Section 4.01 or
Tenant Work installed by Tenant under Section 2.02 (excluding personalty and
moveable trade fixtures) or Structural Alterations or Non Structural
Alterations, or non-structural alterations have a cost less than $50,000
installed by Tenant under this Article 9.

ARTICLE X

NO RENT ABATEMENT

Section 10.01. Tenant shall not claim or receive any abatement, diminution or
reduction of the Rent pursuant to the terms of this Lease for any inconvenience,
interruption, cessation or loss of business or otherwise caused directly or
indirectly by any present or future laws, rules, requirements, orders,
directives, or ordinances or regulations of any federal, state, county or
municipal governments, or lawful authorities whatsoever, or by priorities,
rationing or curtailment of labor or materials, or by war, civil commotion,
strike or riot, or any matter or thing resulting therefrom, or by any other
cause or causes whatsoever, except if any of the foregoing is prompted, caused
or necessitated by or on behalf of Landlord or any of its agents, servants,
employees or contractors. No diminution of the amount of space used by Tenant
caused by legally required changes in the construction, equipment, operation and
use of the Demised Building shall entitle Tenant to any reduction in or
abatement of Rent.

ARTICLE XI

Casualty

Section 11.01. If the Building is damaged or destroyed by fire, explosion, the
elements or otherwise during the Term so as to render the Demised Building
wholly untenantable or unfit for Tenant’s use, or should the Demised Building be
so badly injured that the same cannot be repaired within one hundred and eighty
(180) days from the happening of such injury, then, and in such case, the Term
hereby created shall, at the option of either Landlord or Tenant, terminate upon
the giving of a notice of termination, such notice to be given within thirty
(30) days of such damage or destruction. Notwithstanding anything in the
preceding sentence to the contrary, in the event that the Building is damaged or
destroyed by fire, explosion, the elements or otherwise as a result of the
negligence or willful misconduct of Tenant or its agents, employees or invitees,
Tenant shall not be entitled to terminate the Lease.

If a notice of termination is given, the Term of this Lease shall terminate
effective as of the date of such damage or destruction, and Tenant shall
immediately surrender the Demised Building and all Tenant’s interest therein to
Landlord, and pay Basic Rent and Additional Rent only to the time of such damage
or destruction, and Landlord may re-enter and repossess the Demised Building
discharged from this Lease and may remove all parties therefrom. Landlord shall
have no obligation to repair or restore Tenant’s improvements.

If neither Landlord nor Tenant terminates the Lease, Landlord shall commence and
diligently repair the same provided that the insurance proceeds so received are
adequate to restore the Demised Building and Rent (Basic Rent and Additional
Rent) shall abate during any period during which Tenant cannot use all or a part
of the Demised Premises, in proportion to the interference with Tenant’s use
thereof

In no event shall Landlord shall have any obligation to repair or restore
Tenant’s personal property or Tenant’s alterations or improvements to the
Demised Premises.

Section 11.02. Should the Demised Building be rendered untenantable and unfit
for occupancy, but yet be repairable within one hundred and eighty (180) days
from the happening of said injury, Landlord will, provided that the insurance
proceeds so received are adequate to restore the Demised Premises, enter and
commence and diligently repair the same and Rent shall abate during any period
during which Tenant cannot use



--------------------------------------------------------------------------------

all or a part of the Demised Premises, in proportion to the interference with
Tenant’s use thereof. In no event shall Landlord shall have any obligation to
repair or restore Tenant’s personal property or Tenant’s alterations or
improvements to the Demised Premises.

Section 11.03. Tenant shall immediately notify Landlord in case of fire or other
damage to the Demised Premises. Notwithstanding anything to the contrary herein,
in the event that the Building is damaged or destroyed by fire, water or
explosion as a result of the gross negligence or willful misconduct of Tenant,
its agents, representatives, contractors or employees, Tenant shall not have the
right to terminate the Lease as provided in Section 11.01, and such action shall
constitute an event of default on the part of Tenant.

ARTICLE XII

Condemnation

Section 12.01. If, during the Term, if so much of the Demised Building shall be
taken under any power of eminent domain or condemnation as to have a material
adverse effect on the ability of Tenant to operate its business, then, at the
option of Tenant, to be exercised in writing within fifteen (15) days of the
taking of title thereto, this Lease shall expire within thirty (30) days of the
date of such notice and the Basic Rent and any Additional Rent herein reserved
shall be apportioned as of said date. However, if Tenant does not exercise the
aforementioned option, or if the taking does not have a material adverse effect
on the ability of Tenant to operate its business, this Lease shall not expire
and to the extent that a portion of the Building has been taken, the Basic Rent
and Additional Rent shall be equitably apportioned pro rata in proportion to the
gross floor area of the Building taken and an equitable adjustment of the Rent
in the event of a taking of the Parking Area or access way if it affects
Tenant’s operations. No part of any award shall belong to Tenant except that
nothing contained herein is intended to affect or limit Tenant’s claim for
fixtures or other improvements owned by Tenant, loss of business or moving
expenses provided the same does not diminish Landlord’s award. It is expressly
understood and agreed that the provisions of this Article XII shall not be
applicable to any condemnation or taking for governmental occupancy for a
limited period of time not to exceed sixty (60) days.

ARTICLE XIII

Compliance With Laws, Etc.

Section 13.01. Tenant shall not do or permit anything to be done in the Demised
Building which shall constitute a public nuisance or which will conflict with
the regulations of the Fire Department or with any insurance policy upon said
improvements or any part thereof.

Section 13.02. (a) Tenant shall, at its own expense, obtain all necessary
environmental and operating permits and comply with all present and future
requirements of law and with all present and future ordinances or orders, rules
and regulations of any Federal, State, Municipal or other public authority,
including without limitation the American Disabilities Act (ADA), affecting
Tenant’s use of the Demised Building and with all requirements of the Fire
Insurance Exchange or similar body, and of any liability insurance company
insuring Landlord against liability for accidents in or connected with the
Demised Building including, but not limited to laws, ordinance, orders, rules
and regulations which apply to the interior or exterior of the Demised Premises,
the structural (but only to the extent that the structural parts are effected by
Tenant’s alterations or Tenant’s use) or nonstructural parts thereof, and to
make all improvements and repairs required by such laws, ordinances, orders,
rules and regulations, ordinary or extraordinary, foreseen or unforeseen related
to Tenant’s particular use of the Demised Premises.

(b) Notwithstanding the foregoing, Landlord shall, at its own expense, comply
with all present and future requirements of law and with all present and future
ordinances or orders, rules and regulations of any Federal, State, Municipal or
other public authority (including the ADA regulation of general applicability
relative



--------------------------------------------------------------------------------

to building and parking access and which are not the Tenant’s obligation under
Section 13.02(a)) which apply to the obligations of Landlord under this Lease in
regard to the structural portions of the Building and the roof or apply to
Buildings in general and not as a result of Tenant’s specific use, and to make
all improvements and repairs which apply to the obligations of Landlord under
this Lease in regard to the to the structural portions of the Building and the
roof, or apply to buildings in general and not solely as a result of Tenant’s
specific use, required by such laws, ordinances, orders, rules and regulations,
ordinary or extraordinary, foreseen or unforeseen.

Section 13.03. During the Term and any renewal term of the Lease, Tenant
warrants, represents and covenants to and with Landlord as follows:

(A) The Demised Building will not, as the result of the acts or omissions of
Tenant, contain (1) asbestos in any form, (2) urea formaldehyde foam insulation
or (3) except in compliance with all applicable laws, rules, regulations or
ordinances, any flammable explosives, radioactive materials, hazardous
materials, hazardous wastes, hazardous, controlled or toxic substances, or any
pollutant or contaminant, or related materials defined in or controlled pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (42 U.S.C. Sections 9601 et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601 et seq.), the
Federal Water Pollution Control Act (22 U.S.C. Section 1251 et seq.), the Clean
Air Act (42 U.S.C. Section 7401 et seq.), and in the regulations adopted and
publications promulgated pursuant thereto, or any other Federal, state or local
environmental law, ordinance, rule or regulation (collectively, “Environmental
Laws”); or which, even if not so regulated, is likely to create a substantial
hazard to the health or safety of the occupants of the Building (the substances
described in (1), (2), or (3) above being hereinafter collectively referred to
as “Hazardous Materials”); except in compliance with all applicable laws, rules,
regulations or ordinances, the Demised Building will never be used by Tenant for
any activities involving, directly or indirectly, the use, generation,
treatment, transportation, storage or disposal of any Hazardous Materials or to
refine, produce, store, handle, transfer, process or transport Hazardous
Substances.

(B) In the event of any storage, presence, utilization, generation,
transportation, treatment or disposal of Hazardous Materials by Tenant in, on or
about the Demised Building not in compliance with all applicable laws, rules,
regulations or ordinances, or in the event of any Hazardous Materials Release by
Tenant (as hereinafter defined), Tenant shall remove or cause the removal of any
such Hazardous Materials and rectify any such Hazardous Materials Release, and
otherwise comply or cause compliance with the laws, rules, regulations or orders
of all applicable authorities, all at the expense of Tenant, including without
limitation, the undertaking or completion of all investigations, studies,
sampling and testing and all remedial, removal and other actions necessary to
clean up and remove all such Hazardous Materials, on, from or affecting the
Demised Building in compliance with all applicable laws, rules, regulations or
ordinances. If Tenant shall fail to proceed with such removal or otherwise
comply with such laws, rules, regulations or orders within the cure period
permitted under the applicable regulation or order, the same shall constitute a
default under Article XV hereof, and Landlord may, but shall not be obligated
to, do whatever is necessary to eliminate such Hazardous Materials from the
Demised Building in compliance with the applicable law, rule, regulation or
order, acting either in its own name or in the name of Tenant pursuant to this
Section, and the reasonable cost thereof shall be borne by Tenant and thereupon
become due and payable as Additional Rent hereunder. Upon reasonable advance
notice (except in the case of emergency), Tenant shall give to Landlord and its
agents and employees access to the Demised Building for such purposes and hereby
specifically grants to Landlord a license to remove the Hazardous Materials and
otherwise comply with such applicable laws, rules, regulations or orders, acting
either in its own name or in the name of Tenant pursuant to this Section.

(C) Tenant hereby indemnifies and holds Landlord and each of its shareholders,
subsidiaries, affiliates, officers, directors, partners, employees, agents and
trustees, and any receiver, trustee or other fiduciary appointed for the
Building, harmless from, against, for and in respect of, any and all damages,
losses, settlement payments, obligations, liabilities, claims, actions or causes
of actions, encumbrances, fines, penalties, and costs and expenses suffered,
sustained, incurred or required to be paid by any such indemnified party
(including, without limitation, reasonable fees and disbursements or attorneys,
engineers, laboratories, contractors and



--------------------------------------------------------------------------------

consultants) because of, or arising out of or relating to (1) the violation by
of any of Tenant’s representations, warranties and covenants under this Article
XIII, and (2) any Environmental Liabilities (as herein below defined) caused by
Tenant (including Environmental Liabilities caused by Tenant prior to the
Commencement Date) in connection with the Demised Premises. For purposes of this
indemnification clause, “Environmental Liabilities” shall include all costs and
liabilities with respect to the future presence, removal, utilization,
generation, storage, transportation, disposal or treatment of any Hazardous
Materials or any release, spill, leak, pumping, pouring, emitting, emptying,
discharge, injection, escaping, leaching, dumping or disposing into the
environment (air, land or water) of any Hazardous Material as a result of the
Tenant, it’s agents, representatives, contractors or invitees actions (each a
“Hazardous Materials Release”), including, without limitation, cleanups,
remedial and response actions, remedial investigations and feasibility studies,
permits and licenses required by, or undertaken in order to comply with the
requirements of, any Federal, state or local law, regulation, or agency or
court, any damages for injury to person, property or natural resources, claims
of governmental agencies or third parties for cleanup costs and costs of
removal, discharge, and satisfaction of all liens, encumbrances and restrictions
on the Demised Building relating to the foregoing. The foregoing indemnification
and the responsibilities of Tenant under this Article XIII shall survive the
termination or expiration of this Lease.

(D) Upon reasonable advance notice (except in the case of emergency), Tenant
agrees that Landlord shall have the right to conduct, or to have conducted by
its agents or contractors, at Landlord’s cost, such environmental inspections of
the Demised Building as Landlord shall reasonably deem necessary or advisable
from time to time.

(E) Without limitation of the foregoing, in the event of the failure of Tenant
to comply with any of the material requirements of any Environmental Laws,
and/or any related regulations with respect to Tenant’s activities within thirty
(30) days after notice (or such other period as required by any Environmental
Law), Landlord shall have the right, at the sole option of Landlord, to comply
with such statutory or regulatory requirements, and/or to cure any such default
at Tenant’s sole expense, and all reasonable costs and expenses of such
compliance and/or cure shall be due and payable from Tenant to Landlord upon
demand as Additional Rent hereunder.

Section 13.04. Tenant shall comply with all orders, requirements and conditions
now or hereafter imposed by any ordinances, laws, orders and/or regulations
(hereinafter collectively called “regulations”) of any governmental body having
jurisdiction over the Demised Building or the Building, whether required of
Landlord or otherwise, regarding the collection, sorting, separation and
recycling of Tenant’s waste products, garbage, refuse and trash (hereinafter,
collectively called “waste products”) generated from the Demised Building
including but not limited to the removal of such receptacles in accordance with
any collection schedules prescribed by such regulations. Landlord reserves the
right (a) to refuse to accept from Tenant any waste products that are not
prepared for collection in accordance with any such regulations, and (b) to
require Tenant to pay all costs, expenses, fines, penalties or damages that may
be imposed on Landlord or Tenant by reason of Tenant’s failure to comply with
any such regulations.

Section 13.05. To the best of Landlord’s knowledge, there is no asbestos or
Hazardous Materials on the Land or in the Building. Landlord shall indemnify and
hold Tenant harmless from and against any claims, demands, losses, liabilities
damages, costs or expenses (including, without limitation, reasonable attorney
and consultant fees, court costs and litigation expenses) of whatever kind or
nature, known or unknown, contingent or otherwise, (“Claims”) incurred by or
asserted against Tenant arising out of or in any way related to (i) the
existence of any Hazardous Materials within the Building prior to the
Commencement Date of the Lease (or as applicable, the Early Access Period),
except to the extent that such Claims are the result of conditions exacerbated
by the Tenant or (ii) the use, storage, disposal, release, discharge, spill or
emission of any Hazardous Material, or the violation of any Environmental Laws,
by Landlord, its agents, employees, contractors or invites.



--------------------------------------------------------------------------------

ARTICLE XIV

Subordination/Estoppels/Waiver

Section 14.01. This Lease shall be subject and subordinate to all present and
future first mortgages, first deeds of trust, or underlying leases affecting the
Demised Building. If Tenant is not in default under this Lease beyond any
applicable cure period, Tenant’s occupancy shall not be disturbed in connection
with the foreclosure or termination of any of the foregoing. Tenant shall
execute, at no cost to Landlord, and within 15 days of Landlord’s request, any
reasonable instrument which may be desirable by Landlord to confirm the
subordination of this Lease to any such first mortgage or first deed of trust.
Landlord may assign this Lease to any such mortgagee or trust deed holder in
connection with any such lien superior to this Lease, and Tenant shall execute
within 15 days of Landlord’s request any reasonable instrument which may be
necessary or desirable by Landlord or the holder of said lien in connection with
said assignment and agrees to attorn to any such mortgagee or trust deed holder.
As used in this Section, a “reasonable” instrument will, without limitation,
include a provision providing for Tenant’s continuing right to the quiet
enjoyment of the Demised Building in accordance with the Lease and provided
Tenant is not in default under this Lease beyond any applicable cure period.

Section 14.02. Tenant and Landlord further agree, within ten (10) business days
of written request, to certify by written instrument duly executed and
acknowledged to any first mortgagee, first trust deed holder or purchaser, or
any proposed first mortgage lender, first trust deed holder or purchaser, or
other person, that this Lease is in full force and effect, or if not, in what
respect it is not, that this Lease has not been modified, or the extent to which
it has been modified, that there are no existing defaults hereunder to the best
of the knowledge of the party so certifying, or specifying the defaults, if any,
and any other information which Landlord or Tenant shall reasonably require. Any
such certification shall be without prejudice as between Landlord and Tenant, it
being agreed that any document required hereunder shall not be used in any
litigation between Landlord and Tenant.

Section 14.03. In the event any lender for Tenant requests Landlord to execute a
waiver of any landlord’s lien on any personal property of Tenant and to permit
such lender to enter the Demised Building and remove any such personal property
on account of a default under any Tenant financing with such lender, Landlord
agrees, upon request of Tenant, to execute such waiver in favor of such lender.

ARTICLE XV

Defaults, Remedies

Section 15.01. If, during the Term, any one or more of the following acts or
occurrences (any one of such occurrences or acts being hereinafter called an
Event of Default) shall happen:

(a) Tenant shall default in making any payment of Basic Rent or any Additional
Rent for more than ten (10) days after same were due and payable. If Tenant
fails, on two (2) separate occasions in any twelve (12) month period during the
Term hereof, to make payment of the Basic Rent and/or any Additional Rent and/or
late charge on or before the due date, then, whether or not Tenant ultimately
makes and Landlord accepts the required payment after the due date, such failure
shall entitle Landlord, upon or at any time after such second (2nd) separate
occasion, to pursue the remedies provided in this Article, said circumstances
being hereby declared a default no longer susceptible of being cured or removed
by Tenant; or

(b) Tenant shall default in the performance of or compliance with any of the
other covenants, agreements, terms or conditions of this Lease to be performed
by Tenant (other than any default curable by payment of money), and such default
shall continue for a period of twenty (20) days after notice thereof from
Landlord to Tenant, or, in the case of a default which cannot with due diligence
be cured within twenty (20) days, Tenant shall fail to proceed promptly after
the giving of such notice and with all due diligence to cure such default and
thereafter to prosecute the curing hereof with all due diligence (it being
intended that as to a default



--------------------------------------------------------------------------------

not susceptible of being cured with due diligence within twenty (20) days, the
time within which such default may be cured shall be extended for such period as
may be reasonably necessary to permit the same to be cured with all due
diligence); or

(c) Tenant or any guarantor of this Lease shall file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent, or shall file any
petition or answer seeking any reorganization, composition, readjustment or
similar relief under any present or future bankruptcy or other applicable law,
or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, or liquidator of Tenant or any guarantor of this Lease or of all or
any substantial part of its properties or of all or any part of the Demised
Premises;

(d) If, within sixty (60) days after the filing of an involuntary petition in
bankruptcy against Tenant or any guarantor of this Lease, or the commencement of
any proceeding against Tenant or such guarantor seeking any reorganization,
composition, readjustment or similar relief under any law, such proceeding shall
not have been dismissed, or if, within sixty (60) days after the appointment,
without the consent or acquiescence of Tenant or such guarantor, of any trustee,
receiver or liquidator of Tenant or such guarantor, or of all or any part of the
Demised Premises, such appointment shall not have been vacated or stayed on
appeal or otherwise, or if, within sixty (60) days after the expiration of any
such stay, such appointment shall have been vacated, or if, within sixty
(60) days after the taking possession, without the consent or acquiescence of
Tenant or such guarantor, of the property of Tenant, or of such guarantor by any
governmental office or agency pursuant to statutory authority for the
dissolution or liquidation of Tenant or such guarantor, such taking shall not
have been vacated or stayed on appeal or otherwise; or

(e) Tenant abandons or surrenders the Demised Building (as distinguished from
ceasing operations at the Demised Premises, which is not a default hereunder).

Then upon the occurrence of any such Event of Default, and during the
continuance thereof, Landlord may, at its option, notwithstanding the fact that
Landlord may have any other remedy hereunder or at law or in equity, by notice
to Tenant, designate a date, not less than ten (10) days after the giving of
such notice, on which this Lease shall terminate; and thereupon, on such date,
the Term of this Lease and the estate hereby granted shall expire and terminate
with the same force and effect as if the date specified in such notice was the
date hereinbefore fixed for the expiration of the Term of this Lease, and all
rights of Tenant hereunder shall expire and terminate, but Tenant shall remain
liable as hereinafter provided. Additionally, Tenant agrees to pay, as
Additional Rent, all reasonable attorney’s fees and other expenses incurred by
Landlord in enforcing any of the obligations of Tenant under this Lease (if it
is the prevailing party in any such action), this covenant to survive the
expiration or sooner termination of this Lease.

Section 15.02. If this Lease is terminated as provided in Section 15.01, or as
permitted by law, Tenant shall peaceably quit and surrender the Demised Building
to Landlord, and if Tenant does not so quit and surrender the Demised Building
to Landlord, Landlord may commence an action for possession of the Premises or
other legal proceedings, and otherwise exercise all of its remedies under
applicable law, and again have, repossess and enjoy the same as if this Lease
had not been made, and in any such event neither Tenant nor any person claiming
through or under Tenant by virtue of any law or an order of any court shall be
entitled to possession or to remain in possession of the Demised Premises.
Nothing herein contained shall limit or prejudice the right of Landlord, in any
bankruptcy or reorganization or insolvency proceeding, to prove for and obtain
as liquidated damages by reason of such termination an amount equal to the
maximum allowed by any bankruptcy or reorganization or insolvency proceedings,
or to prove for and obtain as liquidated damages by reason of such termination,
an amount equal to the maximum allowed by any statute or rule of law whether
such amount shall be greater or less than the excess referred to above.

Section 15.03. Following an Event of Default, Landlord shall have the right
without notice to commence an action for possession of the Demised Building and
otherwise exercise all of its remedies under applicable law, without being
obligated to terminate the Lease and shall be entitled to repair the Demised
Building in such manner as Landlord may deem necessary or advisable so as to put
the Demised Building in the same condition as of the date hereof to make the
same rentable, and shall have the right, pursuant to legal



--------------------------------------------------------------------------------

process, at Landlord’s option, to re-let the Demised Building or a part thereof,
and Tenant shall pay to Landlord on demand all reasonable expenses incurred by
Landlord in obtaining possession, and in repairing and putting the Demised
Building in and the same condition as of the date hereof and in reletting the
same, including reasonable fees of attorneys, and all other reasonable expenses
or commissions, and Tenant shall pay to Landlord upon the rent payment dates
following the date of such re-entry and including the date for the expiration of
the Term of this Lease in effect immediately prior to such re-entry, the sums of
money which would have been payable by Tenant as Monthly Basic Rent and
Additional Rent hereunder on such rent payment dates if Landlord had not
re-entered and resumed possession of the Demised Premises, deducting only the
net amount of Basic Rent and Additional Rent, if any, which Landlord shall
actually receive (after deducting from the gross receipts the expenses, costs
and payments of Landlord which in accordance with the terms of this Lease would
have been borne by Tenant) in the meantime from and by any reletting of the
Demised Premises, and Tenant shall remain liable for all sums otherwise payable
by Tenant under this Lease, including but not limited to the expense of Landlord
aforesaid, as well as for any deficiency aforesaid, and Landlord shall have the
right from time to time to begin and maintain successive actions or other legal
proceedings against Tenant for the recovery of such deficiency, expenses or
damages or for a sum equal to any Monthly Basic Rent payment and Additional
Rent. The obligation and liability of Tenant to pay the Term Basic Rent and the
Additional Rent shall survive the commencement, prosecution and termination of
any action to secure possession of the Demised Premises. Nothing herein
contained shall be deemed to require Landlord to wait to begin such action or
other legal proceedings until the date when this Lease would have expired had
there not been an Event of Default.

Section 15.04. Tenant hereby waives all right of redemption to which Tenant or
any person under it may be entitled by any law now or hereafter in force.
Landlord shall use commercially reasonable efforts to mitigate its damages.

Section 15.05. In the event of any breach by Tenant of any of the agreements,
terms, covenants or conditions contained in this Lease, Landlord shall be
entitled to (i) seek to enjoin such breach or threatened breach in a court of
competent jurisdiction and (ii) commence in a court of competent jurisdiction an
action to invoke any right or remedy allowed at law or in equity or by statute
for possession though summary dispossess proceedings. During the pendency of any
proceedings brought by Landlord to recover possession by reason of default,
Tenant shall continue all money payments required to be made to Landlord, and
Landlord may accept such payments for use and occupancy of the Demised Premises.
In such event, Tenant waives its right in such proceedings to claim as a defense
that the receipt of such money payments by Landlord constitutes a waiver by
Landlord of such default.

Section 15.06. In the event of any breach by Landlord of any of the agreements,
terms, covenants or conditions contained in this Lease, and the same is not
cured after twenty (20) days written notice to Landlord (or without notice in
the case of an emergency), Tenant may, without being obliged, cure the breach
and Landlord shall pay to Tenant, immediately upon demand, the reasonable,
actual, out-of-pocket cost therefor, which payment obligation shall be subject
to all remedies by law or otherwise for the collection of such obligation.
Tenant shall not be entitled to deduct or set off such cost from Monthly Basic
Rent, unless Landlord, after written demand for payment by Tenant, has not made
payment to Tenant within thirty (30) days of such demand. In addition, Tenant
shall be entitled to enjoin such breach and shall have the right to invoke any
right or remedy allowed at law or in equity or by statute.

ARTICLE XVI

Assignment and Sublease

Section 16.01. Tenant may not mortgage, pledge, hypothecate, assign or transfer
this Lease or the Demised Building in any manner except as specifically provided
for in this Article XVI.

Section 16.02. Tenant shall not assign the within Lease to any party without the
prior written consent of Landlord. In the event that Tenant desires to assign
the within Lease to any other party for which Landlord’s



--------------------------------------------------------------------------------

consent is required, Tenant shall give Landlord notice of such desire and
furnish Landlord with (i) an exact copy of the proposed assignment including the
identity of the assignee, (ii) a current financial statement of the assignee and
(iii) the contact information for the assignee. Except for assignments pursuant
to subsections 16.04(a), (c) and (d), Landlord shall require a One Thousand
($1,000.00) Dollar payment to cover its handling charges for each request for
consent to any assignment prior to its consideration of the same. Landlord’s
consent to any proposed assignment shall not be unreasonably withheld,
conditioned or delayed. Provided that the financial condition of the proposed
assignee is satisfactory to the Landlord in the exercise of reasonable
commercial judgment, and provided that the Landlord has approved the Assignment
as required hereunder, upon assignment, Landlord shall release Tenant from any
further obligations under the Lease, except for assignments under subsections
16.04 (a), (c) and (d). In the event that the assignment agreement between
Tenant and the assignee provides for a fee or other compensation to Tenant,
Tenant shall pay , as a condition of Landlord’s consent to the assignment, fifty
(50%) per cent of such fee or other compensation (less brokerage fees and
improvement costs).

Section 16.03. The acceptance by Landlord of any Basic Rent or Additional Rent
from the assignee or the failure of Tenant to insist upon a strict performance
of any of the terms, conditions and covenants herein shall not release Tenant
herein, nor any assignee assuming this Lease, from any and all of the
obligations herein during and for the entire Term of this Lease.

Section 16.04. Notwithstanding anything contained herein to the contrary, the
sublet or assignment (a) to an Affiliated Company; (b) in connection with the
sale of all or substantially all of Tenant’s assets or interests provided that
the documented net worth of the assignor as determined by GAAP is equal to or
greater than that of the Tenant; (c) to an entity controlling Tenant, directly
or indirectly controlled and beneficially owned by Tenant, or under common
control with Tenant; or (d) any transfer between and among the owners of Tenant
or any entity controlled by the owners of Tenant, including transfers to equity
holders of the owners of Tenant and transfers to trusts established for the
benefit of such equity owners or their families, shall be permitted without
Landlord’s consent but shall be otherwise subject to the provisions of Sections
16.02 and 16.03. For purposes of clause (c), control shall mean possession of
more than 50 percent ownership of the shares or ownership interests of the
entity in question together with the power to control and manage the affairs
thereof either directly or by election of directors and/or officers. As used
herein, Affiliated Company shall mean any entity related to such party as a
parent, subsidiary or brother-sister entity so that such entity and such party
or such entity and such party and other entities constitute a controlled group
as determined under Section 1563 of the Internal Revenue Code of 1986, as
amended and as elaborated by the Treasury Regulations promulgated thereunder.

Section 16.05. (a) In the event that any or all of Tenant’s interest in the
Demised Building and/or this Lease is transferred by operation of law to any
trustee, receiver, or other similar representative or agent of Tenant, or to
Tenant as a debtor in possession, and subsequently any or all of Tenant’s
interest in the Demised Building and/or this Lease is offered or to be offered
by Tenant or any trustee, receiver, or other similar representative or agent of
Tenant as to its estate or property (such person, firm or entity being
hereinafter referred to as the “Grantor”), for assignment, conveyance, lease, or
other disposition to a person, firm or entity other than Landlord (each such
transaction being hereinafter referred to as a “Disposition”), it is agreed that
Landlord has and shall have a right of first refusal to purchase, take, or
otherwise acquire, the same upon the same terms and conditions as the Grantor
thereof shall accept upon such Disposition to such other person, firm, or
entity; and as to each such Disposition the Grantor shall give written notice to
Landlord in reasonable detail of all of the terms and conditions of such
Disposition within twenty (20) days next following its determination to accept
the same but prior to accepting the same, and Grantor shall not make the
Disposition until and unless Landlord has failed or refused to accept such right
of first refusal as to the Disposition, as set forth herein.

(b) Landlord shall have thirty (30) days next following its receipt of the
written notice as to such Disposition in which to exercise the option to acquire
Tenant’s interest by such Disposition, and the exercise of the option by
Landlord shall be effected by notice to that effect sent to the Grantor; but
nothing herein shall require Landlord to accept a particular Disposition or any
Disposition, nor does the rejection of any one such offer of first refusal
constitute a waiver or release of the obligation of the Grantor to submit other
offers hereunder to Landlord. In the event Landlord accepts such offer of first
refusal, the transaction shall be



--------------------------------------------------------------------------------

consummated pursuant to the terms and conditions of the Disposition described in
the notice to Landlord. In the event Landlord rejects such offer of first
refusal, Grantor may consummate the Disposition with such other person, firm, or
entity; but any decrease in price of more than two (2%) percent of the price
sought from Landlord or any change in the terms of payment for such Disposition
shall constitute a new transaction requiring a further option of first refusal
to be given to Landlord hereunder.

Section 16.06. Without limiting any of the provisions of Article XV, if pursuant
to the Federal Bankruptcy Code (herein the “Code”), or any similar law hereafter
enacted having the same general purpose, Landlord declines the right provided it
in the preceding paragraph and Tenant is permitted to assign this Lease
notwithstanding the restrictions contained in this Lease, adequate assurance of
future performance by an assignee expressly permitted under such Code shall be
deemed to mean the deposit of cash security in an amount equal to three
(3) month’s Annual Basic Rent and three (3) month’s Additional Rent (which
Additional Rent shall be reasonably estimated by Landlord), which deposit shall
be held by Landlord for the balance of the Lease Term, without interest, as
security for the full performance of all of Tenant’s obligations under this
Lease, to be held and applied in the manner specified for security in
Section 23.02.

Section 16.07. Except as specifically set forth above, no portion of the Demised
Building or of Tenant’s interest in this Lease may be acquired by any other
person or entity, whether by assignment, mortgage, sublease, transfer, operation
of law or act of Tenant, nor shall Tenant pledge its interest in this Lease or
in any security deposit required hereunder.

Section 16.08. If Tenant is a corporation other than a corporation whose stock
is listed and traded on a nationally recognized stock exchange, the provisions
of this Article XVI shall apply to a transfer (however accomplished, whether in
a single transaction or in a series of related or unrelated transactions) of
stock [or any other mechanism such as, by way of example, the issuance of
additional stock, a stock voting agreement or change in class(es) of stock]
which results in a change of control of Tenant as if such transfer of stock (or
other mechanism) which results in a change of control of Tenant were an
assignment of this Lease, and if Tenant is a partnership or joint venture, said
provisions shall apply with respect to a transfer (by one or more transfers) of
an interest in the distributions of profit and losses of such partnership or
joint venture (or other mechanism, such as, by way of example, the creation of
additional general partnership or limited partnership interests) which results
in a change of control of such partnership or joint venture as if such transfer
of an interest in the distributions of profits and losses of such partnership or
joint venture which results in a change of control of such partnership or joint
venture were an assignment of this Lease. Notwithstanding anything contained
herein to the contrary, the provisions of this Section 16.08 shall not apply to
transactions with a corporation into or with which Tenant is merged or
consolidated or to which all or substantially all of Tenant’s assets are
transferred or to any corporation which controls or is controlled by Tenant or
is under common control with Tenants, provided that in the event of such merger,
consolidation or transfer of all or substantially all of Tenant’s assets,
(i) the successor to Tenant has a net worth computed in accordance with
generally accepted accounting principles at least equal to the greater of
(a) the net worth of Tenant herein named on the date of this Lease, or (b) the
net worth of Tenant herein named on the date prior to such merger, consolidation
or transfer of all or substantially all of Tenant’s assets and (ii) proof
satisfactory to Landlord of such net worth shall have been delivered to Landlord
at least ten (10) days prior to the effective date of any such transaction.

Section 16.09. Tenant shall have no claim, and hereby waives the right to any
claim, against Landlord for money damages by reason of any reasonable refusal,
withholding or delaying by Landlord of any consent, and in such event, Tenant’s
only remedies therefor shall be an action for specific performance, injunction
or declaratory judgment to enforce any such requirement.

ARTICLE XVII

Notices

Section 17.01. All notices, demands, consents, approvals, requests and
instruments or documents by this Lease required or permitted to be given to or
served upon Landlord or Tenant shall be in writing. Any such



--------------------------------------------------------------------------------

notice, demand, consent, approval, request, instrument or document shall be
sufficiently given or served only if delivered personally or if sent by a
recognized overnight courier service for overnight delivery or if sent by
certified or registered mail, postage prepaid, or by facsimile (provided a copy
is delivered by overnight mail) addressed at the address set forth below, or at
such other address as it shall designate by notice, as follows:

 

If to Landlord:   Wilmington Investors, LLC   7 Penn Plaza, Suite 512   New
York, New York 10001   Phone: (212) 356-9231               and   Wilmington
Investors, LLC   c/o Nobel Property Management, LLC   111 Magee Avenue  
Lavallette, New Jersey 08735   Phone: (732) 854- 9080 With a copy to:   Neyer
Management   Wilmington Commerce Park Partnership   3927 Brotherton Road  
Cincinnati, OH 45209   Phone: (513) 618-6001 With Copy to:   MANDELBAUM SALSBURG
  155 Prospect Avenue   West Orange, New Jersey 07052   Attn: Owen T. Hughes,
Esq. If to Tenant:   PC Connection, Inc.   730 Milford Road   Merrimack, NH
03035   Attn: Legal Department

If so served or sent, any such notice shall be deemed given on the date same is
personally delivered, or if mailed, on the second business day after depositing
same in a P.O. Box regularly maintained by the U.S. Post Office Department, or
if by Federal Express or other overnight courier, on the first business day
after sending or if by facsimile, on the day received.

Any notice so sent shall be deemed given or served upon receipt or rejection
thereof.

ARTICLE XVIII

Holding Over

Section 18.01. If Tenant shall remain in the Demised Building after the
expiration of the Term without having executed and delivered a new lease with
Landlord or if Tenant shall fail to surrender the Demised Building at the
expiration or sooner termination of the Term in the condition required by this
Lease, such holding over shall not constitute a renewal or extension of this
Lease. In either such event, Landlord may, at its option, (i) elect to treat
Tenant as one who has not removed at the end of its Term, and thereupon be
entitled to all the remedies against Tenant provided by law in that situation
including recovery of monetary damages sustained by Landlord from any loss or
liability resulting from the failure of tenant to vacate, or (ii) Landlord may
elect, at its option, to construe such holding over as a tenancy from month to
month, subject to all the terms and conditions of this Lease, except as to
duration thereof, and in that event, Tenant shall pay the greater of (a) one
hundred fifty percent (150%) and (b) the maximum permitted under applicable law,
of the then current Monthly Basic Rent in



--------------------------------------------------------------------------------

advance together with Additional Rent as provided in this Lease. In the event
that Landlord elects to construe such holding over as a tenancy from month to
month, such tenancy shall continue until terminated by Landlord, or Tenant,
notice of intent to terminate such tenancy, which termination date must be as of
the end of a calendar month. The time limitations described in this Article
XVIII shall not be subject to extension for Force Majeure.

ARTICLE XIX

Liens

Section 19.01. Tenant shall not do any act, or make any contract, which may
create or be the foundation for any lien or other encumbrance upon any interest
of Landlord or any ground or underlying lessor in any portion of the Demised
Premises. If, because of any act or omission (or alleged act or omission) of
Tenant, any Construction Lien Claim or other lien (collectively “Lien”), charge,
or order for the payment of money or other encumbrance shall be filed against
Landlord and/or any ground or underlying lessor and/or any portion of the
Demised Building (whether or not such Lien, charge, order, or encumbrance is
valid or enforceable as such), Tenant shall, at its own cost and expense, cause
same to be discharged of record or bonded within thirty (30) days after notice
of the filing thereof; and Tenant shall indemnify and save harmless Landlord and
all ground and underlying lessor(s) against and from all costs, liabilities,
suits, penalties, claims, and demands, including reasonable counsel fees,
resulting therefrom. If Tenant fails to comply with the foregoing provisions,
Landlord shall have the option of discharging or bonding any such Lien, charge,
order, or encumbrance, and Tenant agrees to reimburse Landlord for all costs,
expenses and other sums of money in connection therewith (as Additional Rent)
with interest at a rate equal to eight percent (8%) promptly upon demand. All
materialmen, contractors, artisans, mechanics, laborers, and any other persons
now or hereafter contracting with Tenant or any contractor or subcontractor of
Tenant for the furnishing of any labor services, materials, supplies, or
equipment with respect to any portion of the Demised Premises, at any time from
the date hereof until the end of the Lease Term, are hereby charged with notice
that they look exclusively to Tenant to obtain payment for same.

ARTICLE XX

Option to Renew

Section 20.01. Tenant is hereby granted the option to renew this Lease for two
renewal periods of (5) years each upon the following terms and conditions:

(a) At the time of the exercise of the option to renew and at the time of the
said renewal, the Tenant shall not be in default in accordance with the terms
and provisions of this Lease, and shall be in possession of the Building
pursuant to this Lease.

(b) Notice of the exercise of the option shall be sent to the Landlord in
writing at least nine (9) months before the expiration of the Term of this Lease
or, if applicable, the term of the first renewal period, TIME HEREBY BEING MADE
OF THE ESSENCE.

(c) The first renewal term shall be for the term of five (5) years and shall
commence at the expiration of the Term of this Lease, and all of the terms and
conditions of this Lease, other than the Basic Rent, but including without
limitation Additional Rent, shall apply during any such renewal term. The second
renewal term shall be for the term of five (5) years and shall commence at the
expiration of the first renewal term, and all of the terms and conditions of
this Lease, other than the Basic Rent, but including without limitation
Additional Rent, shall apply during any such renewal term.

(d) During the first Lease Year of the first renewal Term, Tenant shall pay
Landlord Annual Basic Rent in an amount equal to the greater of (a) the amount
equal to the Annual Basic Rent for the last year of the Term plus an amount
equal to 3% of the Annual Basic Rent for the last year of the Term and (b) the
Fair Market



--------------------------------------------------------------------------------

Rental for comparable space in the Wilmington area. The Annual Basic Rent shall
for each subsequent lease year of the renewal term shall increased by the amount
equal to 3% of the Annual Basic Rent for the prior lease year.

(e) During the first Lease Year of the second renewal Term, Tenant shall pay
Landlord Annual Basic Rent in an amount equal to the greater of (a) the Annual
Basic Rent for the last year of the first renewal Term plus an amount equal to
3% of the Annual Basic Rent for the last year of the first renewal Term and
(b) the Fair Market Rental for comparable space in the Wilmington area. The
Annual Basic Rent for each lease year of the second renewal term shall be
increased by the amount equal to 3% of the Annual Basic Rent for the prior lease
year.

ARTICLE XXI

Inspection, For Sale and For Rent Signs

Section 21.01. Upon reasonable advance notice, which shall not be less than 48
hours, Landlord, or its agents, shall have the right to enter the Demised
Building at reasonable hours to examine the same, or to exhibit the Demised
Building to prospective purchasers and to place upon the Demised Building a
suitable “For Sale” sign, which sign must be approved by Tenant, which approval
shall not be unreasonably withheld. For six (6) months prior to the expiration
of the Term, Landlord, or its agents, may exhibit the Demised Building to
prospective tenants and may place the usual “To Let” Additionally, and
notwithstanding anything contained herein to the contrary, if at any time prior
to the last twelve (12) months of the Term Tenant shall have removed all or
substantially all of Tenant’s property from the Demised Premises, Landlord, at
its option, exercisable in writing to Tenant, may elect to recapture the Demised
Premises, in which event Tenant shall be fully released from any and all
obligations accruing hereunder from and after the effective date of such
recapture.

ARTICLE XXII

Signs

Section 22.01. (a) No sign, advertisement or notice shall be affixed to or
placed upon any part of the Demised Building by Tenant, except in such manner,
and of such size, design and color as shall be approved in advance in writing by
Landlord, which approval Landlord shall not unreasonably withhold or condition,
and provided: (i) Tenant removes the existing sign at the Demised Premises;
(ii) Tenant complies with all applicable governmental ordinances and regulations
and receives all necessary governmental approvals required for erection and
maintenance of the sign and (iii) no later than the last day of the Term, Tenant
shall, at Tenant’s expense, remove the sign and repair all injury done by or in
connection with the installation or removal of the sign.

(b) Landlord shall allocate space to Tenant on the monument sign, if any, for
the Wilmington Commerce Park.

ARTICLE XXIII

Rent Deposit and Late Charge

Section 23.01. Simultaneously herewith, Tenant shall deposit with Landlord’s
attorney the sum of $55, 833.33, to be held by attorney in escrow as Rent
Deposit to be applied to the rent due on the Commencement Date.

Section 23.02. (a) Anything in this Lease to the contrary notwithstanding, at
Landlord’s option, Tenant shall pay a “Late Charge” of five (5%) percent of any
installment of Monthly Basic Rent or Additional Rent paid more than ten
(10) days after the due date thereof, to cover the extra expense involved in
handling delinquent



--------------------------------------------------------------------------------

payments. Additionally, Tenant shall pay Landlord $500.00 for each dishonored
check presented to Landlord to cover Landlord’s administrative costs associated
therewith.

(b) In addition to the administrative Late Charge provided for under
Section 23.02(a) above, if any Basic Rent or Additional Rent due from Tenant to
Landlord is not paid within ten (10) days after the same is due under this
Lease, such unpaid amount shall bear interest from the date due until the date
paid at an annual rate of interest equal to the lesser of (i) the Prime Rate of
interest as published in the Wall Street Journal (or, if not published, as
established by the then largest national banking association in the United
States of America) from time to time plus two (2%) percent, or (ii) the highest
annual rate of interest permitted under applicable law.

ARTICLE XXIV

Financial Statements

Section 24.01. The Tenant agrees, within ninety (90) days after the end of the
Tenant’s accounting year, or any other times at the request of the Landlord, or
at the request of the holder of any first mortgage upon the Demised Premises, to
furnish to the Landlord or mortgagee, a certified balance sheet and profit and
loss statement for the last accounting year. All such information shall be
Tenant’s confidential information and Landlord shall not disclose such
information to third parties without Tenant’s prior written consent. If Tenant
is a publicly traded company, then Tenant’s financial reports as filed with the
United States Securities & Exchange Commission shall be sufficient under this
Section.

ARTICLE XXV

Broker

Section 25.01. (a) Each party represents and warrants to one another that no
broker except JLL, representing the Tenant, and Colliers International,
representing the Landlord, have been involved in bringing about this transaction
and each party agrees to indemnify and hold one another harmless from any and
all claims of any other brokers and any expenses in connection therewith arising
out a breach of the foregoing representation.

(b) Landlord shall pay the commission to JLL in accordance with the written
agreement between said broker and Landlord. Landlord agrees to indemnify and
hold Tenant harmless in regard to claims of Jones Lang Lasalle for commission in
regard to this transaction Lease.

(c) Landlord shall pay the commission to Colliers International in accordance
with the written agreement between said broker and Landlord. Landlord agrees to
indemnify and hold Tenant harmless in regard to claims of Colliers International
for commission in regard to this transaction Lease.

ARTICLE XXVI

Memorandum of Lease

Section 26.01. Neither Landlord nor Tenant shall record this Lease. Following
the Commencement Date, Tenant may file or record a Memorandum of this Lease in
accordance with Ohio Statute 530.251, executed by both parties and limiting the
Memorandum of Lease to the name and address of the parties, a description of the
leased premises, the date of execution and the term of this Lease and rights of
renewal. Prior to the Commencement Date, Tenant will promptly execute a
discharge of the Memorandum of Lease and deliver same to Landlord’s attorney to
be held in escrow pending expiration or early termination in accordance with the
provisions of this Lease at which time same shall be released from escrow and
recorded in accordance with



--------------------------------------------------------------------------------

applicable law. Nothing herein shall be deemed to prevent Tenant from filing
required information and documentation regarding the Lease with the United
States Securities & Exchange Commission.

ARTICLE XXVII

Waiver of Trial by Jury

Section 27.01. LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER LANDLORD OR TENANT AGAINST THE OTHER IN ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT’S USE OR OCCUPANCY OF THE DEMISED PREMISES, AND/OR ANY CLAIM OF INJURY OR
DAMAGE.

ARTICLE XXVIII

Distraint

Section 28.01. Except for the Security Deposit and any statutory rent lien,
Landlord shall not have any pre judgment lien or security interest on any
personal property and equipment of Tenant.

ARTICLE XXIX

Personal Liability

Section 29.01. Notwithstanding anything to the contrary provided in this Lease,
it is specifically understood and agreed, such agreement being a primary
consideration for the execution of this Lease by Landlord, that there shall be
no personal liability on the part of Landlord, its successors, assigns or any
mortgagee in possession (for the purposes of this Paragraph, collectively
referred to as “Landlord”), with respect to any of the terms, covenants and
conditions of this Lease, and that Tenant shall look solely to the equity of
Landlord in the Building, or insurance or condemnation proceeds for the
satisfaction of each and every remedy of Tenant in the event of any breach by
Landlord of any of the terms, covenants and conditions of this Lease to be
performed by Landlord, such exculpation of liability to be absolute and without
any exceptions whatsoever. Notwithstanding the foregoing, in the event
Landlord’s equity in the Building, or insurance or condemnation proceeds, are
insufficient, then Tenant may also look to the assets of Wilmington Investors,
LLC for the satisfaction of any liability to Tenant.

ARTICLE XXX

Landlord’s Retained Rights

Section 30.01. Landlord hereby reserves to itself, its successors and assigns
the right to grant, construct, maintain and use ingress and egress easements,
railroad easements, utility easements, drainage easements, across, through, over
and under the Land or to or from other lands and other portions of real property
now owned or in the future acquired by Landlord, and to construct and install
pipes and other equipment necessitated thereby, provided, however, that the same
be at the cost of Landlord and does not unreasonably interfere with the use of
or access to the Demised Building by Tenant.

ARTICLE XXXI

Definitions

Section 31.01. Force Majeure. Force Majeure shall mean and include those
situations beyond either party’s control, including by way of example and not by
way of limitation, acts of God; accidents; repairs;



--------------------------------------------------------------------------------

strikes; shortages of labor, supplies or materials; inclement weather; or, where
applicable, the passage of time while waiting for an adjustment of insurance
proceeds provided the same are being diligently pursued. Any time limits
required to be met by either party hereunder, whether specifically made subject
to Force Majeure or not, except those related to the payment of Basic Rent or
Additional Rent (except to the extent the Force Majeure prevents such payment)
and except as to the time periods set forth in Article XVIII, shall, unless
specifically stated to the contrary elsewhere in this Lease, be automatically
extended by the number of days by which any performance called for is delayed
due to Force Majeure.

Section 31.02. Additional Rent. Additional Rent shall mean all sums in addition
to Basic Rent payable by Tenant to Landlord pursuant to the provisions of this
Lease.

ARTICLE XXXII

Miscellaneous

Section 32.01. Partial Invalidity. If any term or provision of this Lease or the
application thereof to any party or circumstances shall to any extent be invalid
or unenforceable, the remainder of this Lease or the application of such term or
provision to parties or circumstances other than those to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.

Section 32.02. Waivers. One or more waivers by either party of the obligation of
the other to perform any covenant or condition shall not be construed as a
waiver of a subsequent breach of the same or any other covenant or condition.
The receipt of Basic Rent or Additional Rent by Landlord, with knowledge of any
breach of this Lease by Tenant or of any default on the part of Tenant in the
observance or performance of any of the conditions or covenants of this Lease,
shall not be deemed to be a waiver of any provision of this Lease. Neither
acceptance of the keys nor any other act or thing done by Landlord or any agent
or employee during the Term herein demised shall be deemed to be an acceptance
of a surrender of said Demised Premises, excepting only an agreement in writing
signed by Landlord accepting or agreeing to accept such a surrender.

Section 32.03. Number, Gender. Wherever herein the singular number is used, the
same shall include the plural, and the masculine gender shall include the
feminine and neuter genders.

Section 32.04. Successors, Assigns. The terms, covenants and conditions herein
contained shall be binding upon and inure to the benefit of the respective
parties and their successors and assigns.

Section 32.05. Headings. The Article and marginal headings herein are intended
for convenience in finding the subject matters, are not to be taken as part of
this Lease and are not to be used in determining the intent of the parties to
this Lease.

Section 32.06. Entire Agreement. This instrument contains the entire and only
agreement between the parties and no oral statements or representations or prior
written matter not contained in this instrument shall have any force or effect.
This Lease shall not be modified in any way or terminated except by a writing
executed by both parties.

Section 32.07. Landlord. The term “Landlord” as used in this Lease means only
the holder, for the time being, of Landlord’s interest under this Lease so that
in the event of any transfer of title to the Demised Building Landlord shall be
and hereby is entirely freed and relieved of all obligations of Landlord
hereunder accruing after such transfer, except to the extent of liability of
Landlord to Tenant is the subject of a written demand or proceedings commenced
before such transfer, and it shall be deemed without further agreement between
the parties that such grantee, transferee or assignee has assumed and agreed to
observe and perform all obligations of Landlord hereunder arising during the
period it is the holder of Landlord’s interest hereunder.

Section 32.08. Words of Duty. Whenever in this Lease any words of obligation or
duty are used, such words or expressions shall have the same force and effect as
though made in the form of covenants.



--------------------------------------------------------------------------------

Section 32.09. Cumulative Remedies. The specified remedies to which Landlord or
Tenant may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which
Landlord or Tenant may be entitled at law, in equity or pursuant to statute, in
case of any breach or threatened breach of any provision of this Lease.

Section 32.10. No Option. The submission of this Lease Agreement for examination
does not constitute a reservation of, or option for, the Demised Premises, and
this Lease Agreement becomes effective as a Lease Agreement only upon execution
and delivery thereof by Landlord and Tenant.

Section 32.11. Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the Basic Rent and additional charges payable
hereunder shall be deemed to be other than a payment on account of the earliest
stipulated Monthly Basic Rent and Additional Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment for Basic
Rent or Additional Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Basic Rent and Additional Rent or pursue any other remedy
provided herein or by law.

Section 32.12. Authority. Tenant and Landlord each represents and warrants that
this Lease and the undersigned’s execution of this Lease has been duly
authorized and approved by the appropriate authority.

Section 32.13. Applicable Law. This Lease shall be interpreted and construed in
accordance with the laws of the State of Ohio.

Section 32.14. Attorneys’ Fees and Costs. The prevailing party in any legal
claim arising hereunder shall be entitled to its reasonable attorneys’ fees and
court costs.

Section 32.15. Dispute Resolution. Before commencing legal action under this
Lease, other than for the commencement of an action for possession for
non-payment of rent as set forth in Section 15.01(a) or under Sections 15.01(c)
and (d), or any injunctive relief, Landlord and Tenant agree to submit to
non-binding mediation before a single neutral mediator mutually agreeable to the
parties. Mediation shall take place in a neutral location mutually agreeable to
the parties. Either party may provide written notice to the other party for the
commencement of the mediation. If, despite the good faith efforts of the parties
to resolve the matter within thirty (30) days from the commencement of the
mediation, the parties fail to resolve the matter, either party may commence
legal action.

Signatures follow on the next page.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

LANDLORD WILMINGTON INVESTORS, LLC, a Delaware limited liability company   By:  
Wilmington Partners of NJ, LLC,     a New Jersey Limited Liability Company,
Managing Member   By:  

/S/ SAM KIRSCHENBAUM

  Name:   Sam Kirschenbaum   Its:   Manager

STATE OF NEW YORK

COUNTY OF NEW YORK, ss.

The foregoing instrument was acknowledged before me this 28th day of August 2014
by Sam Kirschenbaum the manager of Wilmington Partners of NJ, LLC, a New Jersey
limited liability company, the managing member of Wilmington Investors, LLC, a
New Jersey limited liability company, on behalf of the companies.

 

/S/ AVI COHEN

Notary Public My commission expires: July 26, 2018



--------------------------------------------------------------------------------

TENANT PC CONNECTION, INC., a Delaware corporation BY:  

/S/ TIMOTHY MCGRATH

Name:   Timothy McGrath Title:   President & CEO

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH, ss.

The foregoing instrument was acknowledged before me this 27th day of August 2014
by Timothy McGrath the President & CEO of PC Connection, Inc., a Delaware
corporation, on behalf of the corporation.

 

Dolores R. Collins

Notary Public My commission expires: 09/18/2018



--------------------------------------------------------------------------------

Exhibit A

Legal Description of the Land



--------------------------------------------------------------------------------

Exhibit B

Building and Parking and Storage Area Drawing



--------------------------------------------------------------------------------

Exhibit C

Declaration of Commencement Date

This Declaration of Commencement Date is made as of                     , 2015,
by WILMINGTON INVESTORS, LLC (“Landlord”), and PC CONNECTION, INC. a
                                         (“Tenant”), who agree as follows:

1. Landlord and Tenant entered into a Lease Agreement dated
                    , 2014, in which Landlord leased to Tenant and Tenant leased
from Landlord certain Building described as Building 11 (including the parking
and storage areas related thereto) located at 3188 Progress Way, Wilmington,
Ohio. All capitalized terms herein are as defined in the Lease.

2. Pursuant to the Lease, Landlord and Tenant agreed to and do hereby confirm
the following matters as of the Commencement of the Term:

 

  a. the Commencement Date of the Lease is                     , 2015;

 

  b. the Expiration Date of the Lease is                     ;

 

  c. the number of rentable square feet of the Building is                     ;

3. Tenant confirms that:

a. It has accepted possession of the Building as provided in the Lease and is in
actual occupancy of the Premises;

b. Landlord has fulfilled all its obligations to be provided to Tenant as of the
date hereof and all work in and to the Building to be performed or paid for by
Landlord has been compared;

c. The Lease is in full force and effect and has not been modified, altered, or
amended, except as follows:             ; and

d. the obligation of Tenant to pay Rent under the Lease has commenced and except
as expressly provided in the Lease there are no set-offs or credits against
Rent, and no Security Deposit or prepaid rent has been paid except as provided
by the Lease.

Signatures follow on the next page.



--------------------------------------------------------------------------------

WITNESS:       LANDLORD:       WILMINGTON INVESTORS, LLC       By:  

 

        Name:         Title :       TENANT: WITNESS:       PC CONNECTION, INC.

 

      By:  

 

        Name:         Title:



--------------------------------------------------------------------------------

Exhibit D

Landlord’s Improvements

 

I. Design:

 

  a. Architectural Permit Drawings, Structural Permit Drawings as needed

 

  b. Interior Design Services, if needed, by Others

 

  c. MEP Design and Permit Drawings by Design-Build Subcontractors

 

II. General Conditions:

 

  a. Project Management and on-site Project Supervision

 

  b. Construction dumpsters, construction cleaning, and a final cleaning
(includes waxing of VCT)

 

  c. Temporary protection

 

  d. Permit Fees

 

III. Existing Conditions:

 

  a. Remove Fencing/Gates from Loading Dock area adjacent to Generator Area.

 

  b. Remove Rolling Dock Equipment

 

  c. Remove Exterior Concrete Drive-In Ramps—Quantity (2)

 

  d. Cut in Additional Overhead Dock Doors/Levelers

 

  e. Demo Interior Office Areas as depicted on conceptual drawings

 

  f. Demo warehouse demising walls

 

  g. Demo warehouse Rm. 148—Walls and Steel Structure

 

  h. Demo portion of warehouse office and Tornado shelter

 

  i. Remove all existing racking/shelving in existing warehouse

 

IV. Concrete:

 

  a. Install dock leveler pits at new locations

 

  b. Modify existing roller pits to standard dock leveler pits

 

  c. Pour new mezzanine slab at infill area

 

  d. Grind smooth drive lanes in warehouse area

 

V. Masonry:

 

  a. Infill (1) Overhead door

 

  b. Infill (2) Fabric Speed doors

 

  c. Lower Header heights at roller door dock locations

 

VI. Metals:

 

  a. Install Structural Steel and Metal Decking for mezzanine infill areas

 

  b. Install Handrail around perimeter of mezzanine level

 

  c. Rework or Install new stairs at modified warehouse office



--------------------------------------------------------------------------------

VII. Casework:

 

  a. Install new plastic laminate countertops in cafeteria serving area

 

  b. Install food prep area in 2nd Floor Office area

 

VIII. Thermal and Moisture Protection:

 

  a. Flash and patch miscellaneous demoed items and any new penetrations

 

IX. Openings:

 

  a. Relocate existing doors as needed in office areas

 

  b. Install (4) double acting doors in lab

 

  c. Install Overhead doors at new dock locations and modified roller dock
locations

 

  d. Install Vestibule framing at Main Entry and Employee Entry

 

X. Finishes:

 

  a. Walls:

 

  i. Patch existing walls ready for paint including areas affected by demolition

 

  ii. Install new partitions in Lab area and resize locker room

 

  iii. Install new full-height and partition walls at modified warehouse office
area

 

  iv. Install new partitions to create security office, vestibules and security
check

 

  v. Install new demising wall at mezzanine

 

  vi. Frame new partitions outside of 2nd Floor office restrooms and at Guest
reception area

 

  vii. Install FRP on perimeter lab walls

 

  b. Ceilings:

 

  i. Install new ceilings in 1st Floor lab and 2nd Floor open office areas

 

  ii. Repair and replace pads as needed throughout existing office areas

 

  c. Flooring:

 

  i. Replace all existing carpet - $25/sq. yd. Allowance included

 

  ii. New VCT in break rooms, storage closets, cafeteria, computer room and
locker room

 

  iii. Install rubber flooring in lab area

 

  d. Install new rubber cove base throughout

 

  e. Painting:

 

  i. Paint all new and existing drywall partitions

 

  ii. Paint existing hollow metal frames and hollow metal doors

 

  iii. Existing prefinished wood doors to remain as is

 

  iv. Paint exterior of building—Excluding Overhead doors, dock levelers,
awnings, aluminum storefront, pipe bollards and dock stairs and landings

 

XI. Equipment:

 

  a. Install levelers, locks and shelters at new dock locations

 

  b. Perform preventative maintenance on existing dock equipment

 

  c. Major repair/replacement to be performed on a T&M basis



--------------------------------------------------------------------------------

XII. Furnishings:

 

  a. Install new 1” mini-blinds in office areas

 

XIII. Conveying Equipment:

 

  a. Perform Elevator maintenance and startup

 

XIV. Fire Protection:

 

  a. Rework existing sprinkler heads and add sprinkler heads as needed to
provide coverage for the new floor plan.

 

  b. Service and tag existing FM200 system to ensure proper performance

 

  c. Supply engineered permit drawings and permit fees.

 

XV. Plumbing:

 

  a. Demo miscellaneous fixtures as needed

 

XVI. HVAC:

 

  a. -Rework existing HVAC to accommodate reworked office areas and lab

 

  b. -Service existing Server Room equipment

 

  c. -If possible remove unit serving a portion of the mezzanine and install
Unit Heaters to supplement

 

  d. -Install low ambient controls on units serving lab

 

  e. -Install exhaust for Burn-In room

 

XVII. Electrical:

 

  a. Demo and rework existing electric to accommodate new floor plan

 

  b. Service existing UPS and Generator. Includes replacement of UPS Batteries

 

  c. Replace existing Hi Bay lighting with T5 F Bay fixtures. Includes 1 for 1
replacement

 

  d. Supply power requirements as outlined on PC Connections spreadsheet dated
4/14/14

 

  e. Modify existing Fire Alarm

 

XVIII. Exterior Improvements:

 

  a. Restripe parking areas

 

  b. Install new concrete paving where drive and ramps were removed

 

  c. Clean up existing landscaping

 

XIX. Clarifications/Assumptions:

 

  a. Includes sales tax

 

  b. Furniture/Cubicles by Tenant

 

  c. Appliances by Tenant

 

  d. Phone/Data Wiring or AV wiring by Tenant



--------------------------------------------------------------------------------

  e. Security wiring or system by Tenant

 

  f. Access controls by Tenant

 

  g. No replacement or service to existing equipment has been included

 

  h. Work on the exterior of the building except what is specifically mentioned
in the scope above.

 

  i. Mold, mildew, or moisture remediation.

THE LANDLORD’S IMPROVEMENTS INCLUDE IN ADDITION TO GENERAL IMPROVEMENTS TO THE
BUILDING, SPECIFIC FIT UP WORK EXPRESSLY INSTALLED FOR THE BENEFIT OF THE TENANT
(THE “FIT UP WORK”). THE FIT UP WORK SHALL BE SPECIFICALLY IDENTIFIED AND
DESIGNATED BY THE ARCHITECT ((INCLUDING THE COST THEREOF). DETAILED PLANS AND
SPECIFICATIONS FOR THE LANDLORD IMPROVEMENTS SHALL BE PREPARED BY THE LANDLORD’S
ARCHITECT AS SOON AS PRACTICABLE FOLLOWING THE FULL EXECUTION OF THE LEASE, AND
SUCH DETAILED PLANS AND SPECIFICATION SHALL BE DELIVERED TO THE TENANT FOR
TENANT’S SIGNATURE INDICATING APPROVAL, WHICH THEREUPON SHALL BE DEEMED
INCORPORATED IN AND MADE PART OF THE LEASE AND SHALL REPLACE THIS EXHIBIT D
ANNEXED TO THE LEASE; ANY AND ALL REFERENCES THEREAFTER TO EXHIBIT D OR THE
LANDLORD’S IMPROVEMENTS SHALL MEAN THE DETAILED PLANS AND SPECIFICATION PREPARED
BY THE LANDLORD’S ARCHITECT.



--------------------------------------------------------------------------------

Exhibit E

Limited Access

License Agreement

THIS LIMITED ACCESS LICENSE AGREEMENT (the “Agreement”) made this      day of
        , 2015, by and between WILMINGTON INVESTORS, LLC (“Licensor”) and PC
CONNECTION, INC. a Delaware corporation (“Licensee”).

W I T N E S S E T H:

WHEREAS, Licensor is the owner of a certain building known as Building 11
(together with the parking and storage area related to Building 11, the
“Building”) located at 3188 Progress Way, Wilmington, Ohio (the “Property”); and

WHEREAS, Licensor, as landlord and Licensee, as prospective tenant, have entered
into that certain Agreement of Lease (“Lease”), dated                     
whereby Licensor will lease to Licensee the Building as of the Commencement Date
as that date is defined in the Lease; and

WHEREAS, Licensee desires to enter into the Building prior to the Commencement
Date (as such term is defined in the Lease) for the purposes of undertaking
certain work in connection with Tenant’s preparation of the Building for
Tenant’s initial occupancy (“Tenant’s Work”); and

WHEREAS, the Licensor is willing to grant Licensee such right subject to, and
conditioned upon the terms and conditions expressly set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

 

  1. Incorporation of Recitals and Definitions. The recitals set forth above are
hereby incorporated into this Agreement as if set forth herein at length. All
capitalized words and phrases not defined in this Agreement shall have the same
meanings ascribed to them in the Lease.

 

  2. Grant of License. Subject to the terms and conditions of this Agreement,
Licensor hereby grants Licensee a non-exclusive license for the term of this
Agreement to enter the Building from time to time for the limited purposes set
forth in this Agreement.

 

  3. Term. The term of this Agreement shall commence (the “License Commencement
Date”) upon the execution and delivery of this Agreement by both Licensor and
Licensee and shall end on the Commencement Date.

 

  4. Use; Compliance with Law; Compliance with Lease.

(a) Licensee may enter the Building during Normal Business Hours from time to
time during the Limited Access Period solely for purposes of undertaking, at its
sole cost and expense, the Tenant’s Work. Tenant’s Work shall not include any
structural modifications to the Demised Building and shall not interfere with
Landlord’s installation of the “Landlord’s Improvements.”

(b) Licensee shall not place in the Building (i) anything which is hazardous,
toxic, odorous, inflammable, explosive or dangerous, or (ii) anything not within
the control of Licensee.

(c) Licensee shall obtain all permits necessary for and comply with all
applicable laws in connection with the access to and use and occupancy of the
Building during the term of this Agreement.

(d) All of the terms of the Lease, with the exception of the payment of Base
Rent and Additional Rent, shall apply to the Limited Access Period and Licensee
shall comply with all such provisions.

(e) Landlord and Licensee shall coordinate the performance of their work in
accordance with good construction practices and each shall use reasonable
efforts to avoid interference with the conduct of any work being performed by
the other in the Demised Premises.



--------------------------------------------------------------------------------

(f) Licensee shall be responsible to repair any damage to the Demised Building
caused by the acts or omissions of the Licensee, or its contractors, agents or
vendors.

(g) Licensee will abide by all safety, environmental, and other rules
established by Landlord. Licensee will hold Landlord harmless from any acts or
omissions while undertaking the tasks contemplated by this section.

(h) At all times until the actual Commencement Date, Landlord will have the
exclusive right to control and occupy the premises and Licensee’s access is
strictly a limited right to enter the Premises as an licensee to undertake the
installations mentioned above.

(i) Licensee will hold Landlord harmless from any acts or omissions while
undertaking the tasks contemplated by this section. Landlord will hold Tenant
harmless from any acts or omissions on its part.

 

  5. Alterations. Except for undertaking Tenant’s Work (all of which shall be
done in accordance with the terms and conditions of the Lease, Licensee shall
not make any other alterations or improvements to Building prior to the
Commencement Date without the prior written consent of Licensor, and then only
in accordance with plans and specifications previously approved by Licensor and
subject to such conditions as Licensor may reasonably require.

 

  6. Insurance; Release.

Licensee (and any of its contractors performing Tenant’s Work) shall maintain
all of the insurance required under the Lease and deliver evidence of such
insurance as required under the Lease prior to and as a condition of Tenant’s
Entry to the Building.

 

  7. Licensor’s Right of Access. Licensor shall have access to the Building at
all times during the term of this Agreement for such purposes as Licensor may
deem necessary, in Licensor’s sole discretion.

 

  8. Default and Licensor’s Remedies. The failure of Licensee to perform any of
the covenants contained in this Agreement, within ten (10) days following
Licensor’s notice of such failure, shall constitute an event of default (“Event
of Default”) hereunder, upon the occurrence of which, Licensor shall have, in
addition to all remedies available at law or equity, the right to terminate this
Agreement and to remove Licensee’s property from the Building. The notice
provided for herein is in lieu of any other notices required pursuant to the
terms of any statute or ordinance, and Licensee waives all notices except those
specifically required herein.

 

  9. Surrender. Upon notice from Licensor of the occurrence of an Event of
Default hereunder, Licensee agrees to immediately surrender the Building to
Licensor in the same condition as existing on the License Commencement Date,
subject to any Tenant’s Work then under construction.

 

  10. Severability. If any part of this Agreement is declared invalid for any
reason, the validity of the remaining portions of this Agreement shall not be
affected, and such remaining portion shall continue in full force and effect as
if this Agreement had been executed with the invalid portion deleted.

 

  11. Waiver. No waiver by Licensor of any breach or default in the performance
of any covenant, condition or term contained herein shall constitute a waiver of
any subsequent breach or default in the performance of the same or any other
covenant or term hereof.

 

  12. Recovery of Attorneys’ Fees and Costs. If any action is instituted or
other proceeding is taken to enforce any term, covenant or condition contained
in this Agreement or to recover possession of the Building by reason of the
occurrence of an Event of Default, Licensee agrees to pay to Licensor its
reasonable attorneys’ fees, costs and expenses in connection therewith, provided
that Licensor is the prevailing party in such dispute.

 

  13. No Assignment. Licensee shall not have the right to assign this Agreement
or to give any other person or entity any right to use the Building, unless such
assignment is together with an assignment of the Lease consented to by Landlord
to the extent required under the Lease.

 

  14. Ohio Law to Apply. This Agreement shall be construed in accordance with
the laws of the State of Ohio.



--------------------------------------------------------------------------------

  15. Limitation of Liability. The liability of Licensor under this License and
any successive owner of the Property, and all of its officers, employees,
shareholders and joint ventures and partners, if any, whether general or
limited, shall be limited to Licensor’s interest in the Property.

 

  16. Exclusion of all Warranties. LICENSOR DISCLAIMS ANY EXPRESS OR IMPLIED
WARRANTIES REGARDING THE CONDITION OF THE PREMISES.

 

  17. Indemnification of Licensor. Licensee hereby agrees to indemnify, defend
and hold Licensor, its partners, agents and employees, harmless from and against
any and all claims, suits, actions, liabilities, losses, damages and expenses
(including without limitation, attorneys’ fees and court costs) arising from or
in connection with (a) the gross negligence or willful misconduct of Licensee,
(b) the presence in the Building by Licensee, its agents, employees,
contractors, invitees and licensees, or the exercise by Licensee of any of its
rights under this Agreement, or (c) the failure by Licensee to perform any of
its obligations under this Agreement.

 

  18. Indemnification of Licensee. Licensor hereby agrees to indemnify, defend
and hold Licensee, its partners, agents and employees, harmless from and against
any and all claims, suits, actions, liabilities, losses, damages and expenses
(including without limitation, attorneys’ fees and court costs) arising from or
in connection with (a) the gross negligence or willful misconduct of Licensor,
(b) the presence in the common areas of the Building or the Building by
Licensor, its agents, employees, contractors, invitees and licensees, or the
exercise by Licensor of any of its rights under this Agreement, or (c) the
failure by Licensor to perform any of its obligations under this Agreement.

 

  19. Notices. All notices given in connection with this Agreement shall be in
writing and shall be addressed as set forth in the Lease as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of Landlord and Tenant have
executed this Lease Agreement under seal on the day and year first above
written.

 

WITNESS:       LANDLORD:       WILMINGTON INVESTORS, LLC

 

      By:  

 

        Name:         Title :       TENANT: WITNESS:       PC CONNECTION, INC.

 

      By:  

 

        Name:         Title:



--------------------------------------------------------------------------------

Exhibit F

Common Park Area